Exhibit 10.18

 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

dated March 8, 2002

 

between

 

ROXIO, INC.

 

and

 

COMERICA BANK-CALIFORNIA

 

--------------------------------------------------------------------------------

 

B-i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

1.      AMOUNT AND TERMS OF CREDIT

   1

1.1 Revolving Line of Credit Commitment

   1

1.1.1 Revolving Line of Credit

   1

1.1.2 Revolving Loan Account; Use of Proceeds

   1

1.1.3 Requests for Revolving Loans

   2

1.1.4 Revolving Loan Interest

   2

1.2 Interest Rates

   2

1.2.1 Interest Rate Options

   2

1.2.2 Default Rate

   2

1.2.3 Computation of Interest

   3

1.2.4 Maximum Interest Rate

   3

1.3 Loan Fees

   3

1.3.1 Commitment Fee

   3

1.3.2 Unused Facility Fee

   3

1.3.3 Documentation Fee, Costs and Expenses

   3

1.4 Late Charges

   4

1.5 Repayment

   4

1.5.1 Payment on Revolving Loan Maturity Date

   4

1.5.2 Optional Prepayment

   4

1.5.3 Repayment Procedure

   4

1.5.4 Termination of Agreement Upon Repayment

   4

1.6 Notice of Borrowing Requirements

   4

 

i



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

1.7 Conversion or Continuation Requirements

   5

1.8 LIBOR Costs

   6

1.9 Illegality; Impossibility

   7

1.10 Impracticability

   7

1.11 Increased Risk-Based Capital Cost

   8

1.12 Notes; Statements of Obligations

   8

1.13 Payments on Non-Business Day

   9

1.14 Collection of Payments

   9

1.14.1 Automatic Payments

   9

1.14.2 Other Payments

   10

1.15 Receipt of Payments by Agent

   10

2.      CREATION OF SECURITY INTEREST

   11

2.1 Grant of Security Interest

   11

2.2 Authorization of File Financing Statements/Documents to Perfect Security
Interest
in Intellectual Property Collateral

   11

2.3 Negotiable Collateral

   11

2.4 Investment Property

   12

2.5 Delivery of Additional Documentation Required

   12

2.6 Right to Inspect

   12

2.7 Bailees and Other Third Parties in Possession

   13

2.8 Control Agreements

   13

3.      CONDITIONS PRECEDENT

   13

3.1 Conditions Precedent to Initial Loan

   13

3.1.1 Notes

   13

3.1.2 Security Agreement

   13

 

ii



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

3.1.3 Financing Statements and Perfection of Security Interest

   13

3.1.4 Search Results

   13

3.1.5 Due Diligence

   13

3.1.6 Insurance

   14

3.1.7 Organizational Documents

   14

3.1.8 Authorizations

   14

3.1.9 Good Standing

   14

3.1.10 Executed Agreement

   14

3.1.11 Certificates of Title

   14

3.1.12 Control Agreements

   14

3.1.13 Payment of All Fees and Expenses

   14

3.1.14 Material Adverse Change

   14

3.1.15 Additional Documents

   14

3.2 Conditions Precedent to All Loans

   14

3.2.1 Borrowing Request

   15

3.2.2 Representations and Warranties

   15

3.2.3 Defaults

   15

4.      REPRESENTATIONS AND WARRANTIES OF BORROWER

   15

4.1 Existence and Rights

   15

4.2 Agreement Authorized

   15

4.3 No Conflict

   15

4.4 Litigation

   16

4.5 Financial Condition

   16

4.6 Title to Assets

   16

4.7 Name; State of Incorporation; Location of Chief Executive Office

   16

 

iii



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

4.8 Subsidiaries

   16

4.9 Tax Status

   16

4.10 Trademarks, Trade Names, Copyrights, Patents

   17

4.11 Regulatory Compliance

   17

4.12 ERISA

   17

4.13 Solvency, Payment of Debts

   17

4.14 Full Disclosure

   17

4.15 Enforceability; Priority of Security Interest

   17

4.16 Other Financing Statements

   17

4.17 Intellectual Property Collateral

   18

4.17.1 Ownership of Intellectual Property Collateral

   18

4.17.2 Disposition of Intellectual Property Collateral

   18

4.18 Assignment of Rights in Intellectual Property Collateral

   19

4.19 Environmental Representations

   19

4.19.1 Existing Conditions

   19

4.19.2 Existing Orders

   19

4.19.3 Permits

   20

4.20 Inventory

   20

4.21 Equipment

   20

4.22 Location of Inventory and Equipment

   20

4.23 Inventory Records

   20

4.24 Commissions Due to Brokers

   20

5.      AFFIRMATIVE COVENANTS OF BORROWER

   20

5.1 Rights and Facilities

   20

5.2 Use of Proceeds

   20

 

iv



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

5.3 Insurance

   20

5.4 Taxes and Other Liabilities

   21

5.5 Records and Reports

   21

5.5.1 Quarterly Financial Statement

   21

5.5.2 Annual Financial Statement

   21

5.5.3 Annual Tax Return

   22

5.5.4 Stockholder, Security and Exchange Commission Statements and Reports

   22

5.5.5 Audit Reports

   22

5.5.6 Compliance Certificate

   22

5.5.7 Accounts Receivable and Accounts Payable Agings

   22

5.5.8 List of Customers

   22

5.5.9 Intellectual Property

   22

5.5.10 Other Information

   23

5.6 ERISA

   23

5.7 Laws

   23

5.8 Compliance with GAAP

   23

5.9 Operating Accounts

   23

5.10 Notices

   23

5.11 Audits

   23

5.12 Assignment of Accounts

   24

5.13 Collection of Accounts

   24

5.14 Location of Inventory and Equipment

   24

5.15 Preservation of Inventory

   24

5.16 Registration of Intellectual Property Rights

   24

 

v



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

5.17 Environmental Covenants

   25

6.      NEGATIVE COVENANTS OF BORROWER

   25

6.1 Type of Business

   26

6.2 Change of Name

   26

6.3 Change of State of Incorporation

   26

6.4 Outside Indebtedness for Borrowed Money

   26

6.5 Liens and Encumbrances

   26

6.6 Loans; Investments; Secondary Liabilities

   26

6.7 Acquisition or Sale of Business; Merger or Consolidation

   26

6.8 Distributions; Dividends

   27

6.9 Subordinated Liabilities

   27

6.10 Transactions with Subsidiaries and Affiliates

   27

6.11 Pension Plans

   27

6.12 Subordination of Indebtedness

   27

6.13 Intellectual Property Agreements

   27

6.14 No Further Negative Pledges

   27

6.15 Accounts Receivable

   27

7.      FINANCIAL COVENANTS

   27

7.1 Quick Ratio

   28

7.2 Total Liabilities to Effective Tangible Net Worth

   28

8.      EVENTS OF DEFAULT

   28

8.1 Failure to Pay

   28

8.2 Breach of Representations and Warranties, Affirmative, Negative or Financial
Covenants

   28

8.3 Breach of Other Covenants

   28

 

vi



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

8.4 Breach of Warranty

   28

8.5 Breach Under Any Other Loan Document

   28

8.6 Default Under Agreements with Other Persons

   29

8.7 Judgments

   29

8.8 ERISA Compliance

   29

8.9 Insolvency; Receiver or Trustee

   29

8.10 Bankruptcy

   29

8.11 Security Interest

   29

8.12 Cessation of Business

   29

8.13 Material Adverse Change

   30

8.14 Attachments

   30

9.      AGENT’S AND LENDERS’ RIGHTS AND REMEDIES UPON EVENT OF DEFAULT

   30

9.1 Rights and Remedies

   30

9.2 Power of Attorney

   32

9.3 Accounts Collection

   32

9.4 Payment of Expenses by Agent

   33

9.5 No Obligation to Pursue Others

   33

9.6 Compliance with Other Laws

   33

9.7 Warranties

   33

9.8 Sales on Credit

   33

9.9 No Marshaling

   33

9.10 Government Consents

   33

9.11 Agent’s and Lenders’ Liability for Collateral

   34

9.12 Waiver of Defaults

   34

 

vii



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

9.13 Application of Proceeds

   34

9.14 Remedies Cumulative

   35

9.15 Demand; Protest

   35

10.    AGENT AND LENDERS

   35

10.1 Appointment of Agent

   35

10.2 Nature of Duties of Agent

   35

10.3 Lack of Reliance on Agent

   36

10.4 Certain Rights of Agent

   36

10.5 Reliance by Agent

   36

10.6 Indemnification of Agent

   37

10.7 Agent in its Individual Capacity

   37

10.8 Holders of Notes

   37

10.9 Successor Agent

   37

10.10 Collateral Matters

   38

10.11 Actions with Respect to Defaults

   39

10.12 Delivery of Information

   39

10.13 Register

   39

10.14 Sharing of Payments, Etc.

   40

10.15 Replacement of Affected Lenders

   40

11.    MISCELLANEOUS PROVISIONS

   41

11.1 Other Loan(s)

   41

11.2 Failure or Indulgence Not Waiver

   41

11.3 Amendments and Waivers

   41

11.4 Construction; Interpretation

   42

11.5 Cumulative Effect; Conflict of Terms

   43

 

viii



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

11.6 Counterparts; Entire Agreement

   43

11.7 Agent’s Expenses and Attorney’s Fees

   43

11.8 Taxes and Fees

   44

11.9 Successors and Assigns; Participations; Disclosure

   44

11.10 Applicable Law

   45

11.11 Notices

   45

11.12 Further Action

   45

11.13 Severability

   46

11.14 Reliance on and Survival of Various Provisions

   46

11.15 Effective Upon Execution

   46

11.16 Confidentiality

   46

11.17 Time of the Essence

   46

11.18 Waiver of Jury Trial

   47

APPENDIX A

   A-1

General Definitions

   A-1

SCHEDULE 1

   B-1

Pro Rata Shares of Lenders

   B-1

SCHEDULE 2

   B-2

Location of Inventory and Equipment

   B-2

SCHEDULE 3

   B-3

Intellectual Property Collateral

   B-3

SCHEDULE 4

   B-18

Permitted Investments

   B-18

SCHEDULE 5

   B-19

Existing Loans

   B-19

 

ix



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

SCHEDULE 6

   B-20

Permitted Liens

   B-20

Exhibit 1

   B-22

Notice of Borrowing

   B-22

Exhibit 2

   B-24

Notice of Conversion

   B-24

Exhibit 3

   B-26

Notice of Continuation

   B-26

Exhibit 4

   B-27

Promissory Note

   B-27

Exhibit 5

   B-28

Compliance Certificate

   B-28

Exhibit 6

   B-30

Assignment and Acceptance

   B-31

 

 

x



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement is made and entered into as of March 8, 2002,
by and between Roxio, Inc., a Delaware corporation (“Borrower”) and Comerica
Bank-California, a California banking corporation (“Agent” or “Comerica”).
Comerica and all other Persons who are or hereafter become lenders under this
Agreement are herein individually referred to as “Lender” and collectively
referred to as “Lenders.” Except as otherwise defined herein, initially
capitalized terms used in this Agreement have the meanings assigned to them in
Appendix A attached hereto.

 

Subject to the terms and conditions hereof, and in reliance upon the
representations and warranties made in, this Agreement and the other Loan
Documents, Lenders shall make the Loans to Borrower in an aggregate amount of up
to $5,000,000.00 as set forth below.

 

In consideration of the mutual covenants and conditions hereof, the parties
agree as follows:

 

1.   AMOUNT AND TERMS OF CREDIT

 

1.1 Revolving Line of Credit Commitment.

 

1.1.1 Revolving Line of Credit. Subject to the terms and conditions of this
Agreement, from time to time from the Closing Date to the Business Day
immediately prior to the Revolving Loan Maturity Date, each Lender agrees,
severally and not jointly, upon Borrower’s request in accordance with this
Agreement, to make its Pro Rata Share of advances {each a “Revolving Loan.” and
collectively, the “Revolving Loans”) to Borrower in an aggregate amount
outstanding not to exceed at any one time the sum of $15,000,000.00 (the
“Maximum Revolving Amount”). The Pro Rata Share of each Lender in the Revolving
Loans is as set forth in Schedule 1 hereto.

 

If at any time or for any reason, the outstanding principal amount of the
Revolving Loan Account (as defined below) shall exceed the Maximum Revolving
Amount, Borrower shall immediately pay to Agent, for the benefit of Lenders, in
cash, the amount of such excess. Any commitment of Lenders, pursuant to the
terms of this Agreement, to make Revolving Loans shall expire one Business Day
prior to the Revolving Loan Maturity Date, subject to Lenders’ right to renew
said commitment in their sole and absolute discretion at Borrower’s request. Any
such renewal of said commitment shall not be binding upon Lenders unless it is
in writing and signed by an officer of each Lender. Provided that no Event of
Default has occurred and is continuing, all or any portion of the Revolving
Loans advanced by Lenders which are repaid by Borrower shall be available for
reborrowing in accordance with the terms hereof. Borrower promises to pay to
Lenders the entire outstanding unpaid principal balance (and all accrued unpaid
interest thereon) of the Revolving Loan Account on the earlier of the date
otherwise due under this Agreement or the Revolving Loan Maturity Date.

 

1.1.2 Revolving Loan Account; Use of Proceeds. The amount of each Revolving Loan
made by Lenders to Borrower hereunder shall be debited to the loan ledger
account of Borrower maintained by Agent for all Revolving Loans (the “Revolving
Loan

 

1



--------------------------------------------------------------------------------

Account”) and Agent shall credit the Revolving Loan Account with all loan
repayments in respect thereof made by Borrower. Borrower shall not use the
proceeds of Revolving Loans for any purpose other than general corporate
purposes of Borrower or for acquisitions. Borrower shall not use an aggregate
amount outstanding at any one time in excess of $5,000,000.00 of Revolving Loans
to acquire a Person or Persons or assets or equity interest(s) in a Person or
Persons located outside the United States without the prior written consent of
Agent, except as follows: Borrower may use an aggregate amount outstanding at
any one time of up to $10,000,000.00 of Revolving Loans to acquire a Person or
Persons or assets or equity interest(s) in a Person or Persons located in Canada
provided that, immediately after such acquisition, the aggregate amount of
Revolving Loans outstanding used for all acquisitions outside the United States
does not exceed $10,000,000.00.

 

1.1.3 Requests for Revolving Loans. Requests for Revolving Loans hereunder shall
be in writing duly executed by the chief executive officer or the chief
financial officer of Borrower on behalf of Borrower, on a Notice of Borrowing
Form attached hereto as Exhibit 1, and shall contain a certification setting
forth the matters referred to in Subsection 1.1.1 and Subsection 1.1.2, which
shall affirm that Borrower is entitled to borrow the amount of the Revolving
Loan being requested.

 

1.1.4 Revolving Loan Interest. Borrower further promises to pay to Agent, for
the benefit of Lenders, from the date of the advance of the initial Revolving
Loan until all Obligations are repaid in full and Lenders have no further
obligation to make Revolving Loans, on or before the first day of each month:
(a) interest in arrears on the unpaid balance of the Base Lending Rate Portions
at a rate of interest equal to the Base Lending Rate, which rate shall vary
concurrently with any change in the Base Rate; and (b) interest in arrears on
the unpaid balance of the LIBOR Leading Rate Portions at a rate of interest
equal to the LIBOR Lending Rate.

 

1.2 Interest Rates.

 

1.2.1 Interest Rate Options. Subject to the terms and conditions of this
Agreement, all Loans, or portions thereof, in each Loan Account, may be
outstanding as either Base Lending Rate Portions or LIBOR Lending Rate Portions,
by designating, in accordance with Sections 1.6 and 1.7, either the Base Lending
Rate or the LIBOR Lending Rate to apply to all or any portion of the unpaid
principal balance of such Loans; provided, however, there shall be no more than
six (6) LIBOR Lending Rate Portions outstanding for any one Loan at any time.
LIBOR Lending Rate Portions shall each be in minimum aggregate amounts of Five
Hundred Thousand Dollars ($500,000), with aggregate increments of at least One
Hundred Thousand Dollars ($100,000) for 30-day contracts, and One Hundred
Thousand Dollars ($100,000) for 60, 90 and 180 day contracts. Each type of Loan
shall be made and maintained by each applicable Lender at such Lender’s Lending
Office for such type of Loan.

 

1.2.2 Default Rate. If an Event of Default occurs hereunder, then after the
occurrence and during the continuance thereof, all Obligations shall bear
interest at a rate equal to 3.00% per year in excess of the rate applicable
immediately prior to the occurrence of the Event of Default, and such rate of
interest shall fluctuate thereafter from time to time at the same

 

2



--------------------------------------------------------------------------------

time and in the same amount as any fluctuation in the rate applicable
immediately prior to such occurrence. Such default interest shall be payable on
demand.

 

1.2.3 Computation of Interest. All computations of interest shall be calculated
on the basis of a year of three hundred sixty (360) days for the actual days
elapsed. In the event that the Base Rate announced is, from time to time,
changed, adjustment in the rate of interest payable hereunder on all Base
Lending Rate Portions shall be made as of 12:01 a.m. (California time) on the
effective date of the change in the Base Rate. Interest shall accrue from the
Closing Date to the date of repayment of the Loans in accordance with the
provisions of this Agreement; provided, however, if a Loan is repaid on the same
day on which it is made, then one (1) day’s interest shall be paid as a Base
Lending Rate Portion on that Loan. Any and all interest not paid when due shall,
at Agent’s option, thereafter be deemed to be a Revolving Loan as a Base Lending
Rate Portion made under Section 1.1.1 and shall bear interest thereafter as
provided for in Subsection 1.1.4. For instance, if the Borrower borrows
$5,000,000.00 on Monday at 10:00 a.m. where the relevant interest rate is five
percent and repays all of the amount borrowed on Wednesday at 10:00 a.m. the
amount to be paid by Borrower is $5,001,388.88.

 

1.2.4 Maximum Interest Rate. In no event shall the interest rate and other
charges hereunder exceed the highest rate permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that Agent or any Lender has
received interest and other charges hereunder in excess of the highest rate
applicable hereto, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations, other than interest, in the
inverse order of maturity, and the provisions hereof shall be deemed amended to
provide for the highest permissible rate. If there are no Obligations
outstanding, Lenders shall refund to Borrower such excess.

 

1.3 Loan Fees. In addition to any other amounts due or to become due under this
Agreement concurrent with the execution hereof, Borrower shall pay to Agent, for
the benefit of Lenders, the following fees:

 

1.3.1 Commitment Fee. In connection with the extension of the Loans, on the date
of execution of this Agreement, a fully earned and non-refundable commitment fee
equal to one-quarter of one percent (1/4%) of the Maximum Revolving Amount.
Agent acknowledges having received $37,500 from Borrower which shall be applied
to the commitment fee.

 

1.3.2 Unused Facility Fee. On the first day of each quarter during the term of
this Agreement, an unused facility fee, payable in arrears, in an amount equal
to one-quarter of one percent (1/4%) per annum times the average available and
unused amount of the Revolving Loans during the preceding quarter.

 

1.3.3 Documentation Fee, Costs and Expenses. In addition to any other amounts
due, or to become due, concurrently with the execution hereof, a documentation
fee in the amount of $500.00 and all other costs and expenses (including
attorney’s fees) incurred by Agent and Lenders in the negotiation and
preparation of this Agreement and the other Loan Documents and the perfection of
any security interest granted to Agent or Lenders by Borrower.

 

3



--------------------------------------------------------------------------------

1.4 Late Charges. If any installment payment, interest payment, principal
payment or principal balance due under any of the Loans is delinquent 10 or more
days, in addition to and not in substitution of Lenders’ other rights and
remedies with respect to such late payment, Borrower agrees to pay Agent for the
benefit of the Lenders a late charge in the amount of 5% of the payment so due
and unpaid, in addition to the payment. All payments, at Agent’s sole
discretion, shall be applied first to any late charges owing, then to interest
and the remainder, if any, to principal.

 

1.5 Repayment.

 

1.5.1 Payment on Revolving Loan Maturity Date. Unless earlier payable in
accordance with the terms of the Loan Documents, the aggregate principal amount
of each of the Loans, together with accrued interest thereon, costs and expenses
shall be due and payable by Borrower on the Revolving Loan Maturity Date.

 

1.5.2 Optional Prepayment. Borrower may, at its option, prepay the Loans, in
whole or in part, at any time and from time to time without penalty or premium.

 

1.5.3 Repayment Procedure. All repayments of Loans shall be made to Agent, for
the account of each Lender in immediately available funds. In the case of any
optional prepayment, Borrower shall designate to Agent the Loan(s) to be
prepaid, and the amount(s) being prepaid. Borrower shall give Agent at least 3
LIBOR Business Days’ prior written notice of any prepayment of a LIBOR Lending
Rate Portion, upon receipt of which Agent shall promptly give notice to each
Lender. Agent shall, promptly following its receipt thereof, distribute to each
Lender its Pro Rata Share (based upon the principal amounts outstanding) of all
amounts received by Agent pursuant to this Section for each such Lender’s
respective account. On the applicable maturity date, Borrower shall pay to Agent
for the account of each Lender, the entire unpaid principal balance of the Loans
together with all accrued but unpaid interest thereon.

 

1.5.4 Termination of Agreement Upon Repayment. Upon full and final payment of
all amounts owing by Borrower pursuant to the Loan Documents and the termination
of all obligations of Agent and Lenders under the Loan Documents, this Agreement
shall terminate, subject to the limitation that the security interest held by
Agent or Lenders in Collateral (and Agent’s and Lenders’ rights and remedies
with respect thereto) securing Obligations that are in existence as of the time
of such termination shall remain in effect.

 

1.6 Notice of Borrowing Requirements.

 

1.6.1 Each Borrowing of a Base Lending Rate Portion shall be made on a Business
Day and each Borrowing of a LIBOR Lending Rate Portion shall be made on a LIBOR
Business Day.

 

1.6.2 Each Borrowing shall be made by a Notice of Borrowing, given by facsimile
or personal service, delivered to Agent at the address set forth in Section
11.11 of this Agreement. If for a Base Lending Rate Portion, Agent shall be
given such notice no later than

 

4



--------------------------------------------------------------------------------

12:00 noon, California time, one (1) Business Day prior to the day on which such
Borrowing is to be made, and, if for a LIBOR Lending Rate Portion, Agent shall
be given notice no later than 11:00 a.m., California time, three (3) LIBOR
Business Days prior to the day on which such Borrowing is to be made, and such
notice shall state the amount and purpose thereof (subject to the provisions of
Section 1.1). Upon receipt of any Notice of Borrowing from Borrower for any
Loan, (x) Agent shall promptly notify each Lender thereof, (y) each Lender will
make the amount of its pro rata share of each Borrowing available to Agent for
the account of Borrower at Agent’s Lending Office for such Loans prior to 10:00
a.m., California time, on the date requested by Borrower in funds immediately
available to Agent and (z) such Borrowing will then be made available to
Borrower by Agent crediting the account of Borrower on the books of Agent with
the aggregate of the amounts made available to Agent by Lenders and in like
funds as received by the Agent. If Borrower fails to designate a Borrowing as a
Base Lending Rate Portion or a LIBOR Lending Rate Portion, Agent may, at its
option, designate the Loan as a Base Lending Rate Portion.

 

1.6.3 Neither Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice which Agent believes in good faith to have
been given by a Responsible Officer of Borrower, or for otherwise acting in good
faith under this Section 1.6, and in making any Loans or disbursements pursuant
to telephonic notice.

 

1.6.4 So long as all of the conditions for a Borrowing of a Loan set forth
herein have been satisfied, Agent shall make the proceeds of such Loan available
to Borrower on the applicable Borrowing date by transferring same day funds,
equal to the amount of such Loan, in accordance with written disbursement
instructions given by Borrower to Agent, in form and substance satisfactory to
Agent and otherwise consistent with Section 1.1.

 

1.7 Conversion or Continuation Requirements.

 

1.7.1 Borrower shall have the option to: (i) convert, at any time, all or any
portion of any of the outstanding Loans, subject to the requirements of
Subsection 1.2.1, from a portion bearing interest at one of the interest rate
options available pursuant to Subsection 1.2.1 to another; or (ii) upon the
expiration of any Interest Period applicable to a LIBOR Lending Rate Portion, to
continue all or any portion of such LIBOR Lending Rate Portion as a LIBOR
Lending Rate Portion with the succeeding Interest Period(s) of such continued
LIBOR Lending Rate Portion commencing on the expiration date of the Interest
Period previously applicable thereto; provided, however, that a LIBOR Lending
Rate Portion may only be converted to a Base Lending Rate Portion or continued
as a LIBOR Lending Rate Portion on the expiration date of the Interest Period
applicable thereto; provided further, however, that no outstanding Loan, or
portion thereof, may be continued as, or be converted into, a LIBOR Lending Rate
Portion in the event that, on the earlier of the date of the delivery of the
Notice of Conversion or Continuation or the telephonic notice in respect
thereof, any Event of Default or Unmatured Event of Default has occurred and is
continuing; provided further, however, that if Borrower fails to deliver the
appropriate Notice of Conversion or Continuation or the telephonic notice in
respect thereof pursuant to the required notice period before the expiration of
the Interest Period of a LIBOR Lending Rate Portion, such LIBOR Lending Rate
Portion shall automatically be converted to a Base Lending Rate Portion;
provided further, however, that no outstanding portion of a Loan

 

5



--------------------------------------------------------------------------------

may be continued as, or be converted into, a LIBOR Lending Rate Portion in the
event that, after giving effect to any such conversion or continuation, there
would be more than six (6) LIBOR Lending Rate Portions outstanding.

 

1.7.2 Borrower shall give telephonic notice of any proposed continuation or
conversion pursuant to this Section 1.7 followed by a Notice of Conversion or
Notice of Continuation in the form attached hereto as Exhibit 2 or Exhibit 3, as
applicable, given by facsimile or personal service, delivered to Agent at the
address set forth in the Notice of Conversion or Continuation, no later than
11:00 a.m., California time, on the Business Day which is the proposed
conversion date (in the case of a conversion to a Base Lending Rate Portion) and
no later than 11:00 a.m., California time, three (3) LIBOR Business Days prior
to the proposed conversion or continuation date (in the case of a conversion to,
or a continuation of, a LIBOR Lending Rate Portion). If such Notice of
Conversion or Continuation is received by Agent not later than 11:00 a.m.,
California time, on a LIBOR Business Day, such day shall be treated as the first
LIBOR Business Day of the required notice period. In any other event, such
notice will be treated as having been received at the opening of business of the
next LIBOR Business Day. A Notice of Conversion or Continuation shall specify:
(a) the proposed conversion or continuation date (which shall be a Business Day
or a LIBOR Business Day, as applicable); (b) the amount of the Loan to be
converted or continued; (c) the nature of the proposed conversion or
continuation; and (d) in the case of a conversion to or continuation of a LIBOR
Lending Rate Portion, the requested Interest Period.

 

1.7.3 Neither Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above which Agent believes in good
faith to have been given by a Responsible Officer of Borrower or for otherwise
acting in good faith under this Section 1.7. Any Notice of Conversion or
Continuation (or telephonic notice in respect thereof) shall be irrevocable and
Borrower shall be bound to convert or continue in accordance therewith.

 

1.8 LIBOR Costs. Borrower shall reimburse each Lender for any increase in such
Lender’s costs (which shall include, but not be limited to, taxes, other than
taxes imposed on the overall net income of such Lender, fees or charges), or any
loss or expense (including, without limitation, any loss or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain outstanding the principal amount of the
Loans) incurred by it directly or indirectly resulting from the making of any
LIBOR Lending Rate Portion due to: (a) the modification, adoption, or enactment
of any law, rule, regulation or treaty or the interpretation thereof by any
governmental or other authority (whether or not having the force of law) which
becomes effective after the date hereof; (b) the modification or new application
of any law, regulation or treaty or the interpretation thereof by any
governmental or other authority (whether or not having the force of law) which
becomes effective after the date hereof; (c) compliance by such Lender with any
request or directive (whether or not having the force of law) of any monetary or
fiscal agency or authority which becomes effective after the date hereof; (d)
violations by Borrower of the terms of this Agreement; or (e) any prepayment of
a LIBOR Lending Rate Portion at any time prior to the end of the applicable
Interest Period, including pursuant to Section 9.1.

 

6



--------------------------------------------------------------------------------

The amount of such costs, losses, or expenses shall be determined solely by such
Lender based upon the assumption that such Lender funded one hundred percent
(100%) of each LIBOR Lending Rate Portion in the LIBOR market. In attributing
such Lender’s general costs relating to its eurocurrency operations to any
transaction under this Agreement or averaging any costs over a period of time,
such Lender may use any reasonable attribution or averaging methods which it
deems appropriate and practical. Such Lender shall notify Borrower of the amount
due such Lender pursuant to this Section 1.8 in respect of any LIBOR Lending
Rate Portion as soon as practicable but in any event within forty-five (45) days
after the last day of the Interest Period of such LIBOR Lending Rate Portion,
and Borrower shall pay to such Lender the amount due within fifteen (15) days of
its receipt of such notice. A certificate as to the amounts payable pursuant to
the foregoing sentence together with whatever detail is reasonably available to
such Lender shall be submitted by such Lender to Borrower. Such determination
shall, if not objected to within ten (10) days, be conclusive and binding upon
Borrower in the absence of manifest error. If such Lender claims increased
costs, loss, or expenses pursuant to this Section 1.8, then such Lender, if
requested by Borrower, shall use reasonable efforts to take such steps that
Borrower reasonably requests, including designating different Lending Offices,
as would eliminate or reduce the amount of such increased costs, losses, or
expenses, so long as taking such steps would not, in the reasonable judgment of
such Lender, otherwise be disadvantageous to such Lender. Any recovery by such
Lender or its Lending Office of amounts previously borne by Borrower pursuant to
this Section 1.8 shall be promptly remitted, without interest (unless Lender
received interest on such recovered amounts), to Borrower by such Lender.

 

1.9 Illegality; Impossibility. Notwithstanding anything herein to the contrary,
if any Lender determines (which determination shall be conclusive) that any law,
rule, regulation, treaty or directive, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Lender (or its Lending Office)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for such Lender (or its Lending Office) to fund or maintain a LIBOR
Lending Rate Portion in the LIBOR market or to continue such funding or
maintaining, then such Lender shall give notice of such circumstances to
Borrower and (a) in the case of each and every LIBOR Lending Rate Portion which
is outstanding, Borrower shall, if requested by such Lender, prepay such LIBOR
Lending Rate Portion(s) on or before the date specified in such request,
together with interest accrued thereon, and the date so specified shall be
deemed to be the last day of the Interest Period of that LIBOR Lending Rate
Portion, and concurrent with any such prepayment, such Lender shall make a Base
Lending Rate Portion to Borrower in the principal amount equal to the principal
amount of the LIBOR Lending Rate Portions so prepaid, and (b) such Lender shall
not be obligated to make any further LIBOR Lending Rate Portions until such
Lender determines that it would no longer be unlawful or impossible to do so.

 

1.10 Impracticability. Notwithstanding anything herein to the contrary, if any
Lender determines (which determination shall be conclusive) that (a) such Lender
is unable to determine the LIBOR Lending Rate with respect to any Notice of
Borrowing or Notice of Conversion or Continuation selecting the LIBOR Lending
Rate because quotations of interest rates for the relevant deposits are not
being provided in the relevant amounts or for the relative maturities or

 

7



--------------------------------------------------------------------------------

(b) the LIBOR Lending Rate will not adequately reflect the cost to such Lender
of making or funding LIBOR Lending Rate Portions, then (i) the right of Borrower
to select the LIBOR Lending Rate shall be suspended until such Lender notifies
Borrower that the circumstances causing such suspension no longer exist, and
(ii) Borrower shall repay in full the then outstanding principal balance of each
LIBOR Lending Rate Portion, together with interest accrued thereon, on the last
day of the interest Period applicable to each such LIBOR Lending Rate Portion.

 

1.11 Increased Risk-Based Capital Cost. If the amount of capital required or
expected to be maintained by any Lender or any Person directly or indirectly
owning or controlling such Lender (each a “Control Person”), shall be affected
by:

 

1.11.1 the introduction or phasing in of any law, rule or regulation after the
date hereof;

 

1.11.2 any change after the date hereof in the interpretation of any existing
law, rule or regulation by any central bank or United States or foreign
governmental authority charged with the administration thereof; or

 

1.11.3 compliance by such Lender or such Control Person with any directive,
guideline or request from any central bank or United States or foreign
governmental authority (whether or not having the force of law) promulgated or
made after the date hereof, and such Lender shall have reasonably determined
that such introduction, phasing in, change or compliance shall have had or will
thereafter have the effect of reducing (x) the rate of return on such Lender’s
or such Control Person’s capital, or (y) the asset value to such Lender or such
Control Person of the Loans made or maintained by such Lender, in either case to
a level below that which such Lender or such Control Person could have achieved
or would thereafter be able to achieve but for such introduction, phasing in,
change or compliance (after taking into account such Lender’s or such Control
Person’s policies regarding capital), in either case by an amount which Lender
in its reasonable judgment deems material, then, on demand by such Lender,
Borrower shall pay to such Lender or such Control Person such additional amount
or amounts as shall be sufficient to compensate such Lender or such Control
Person, as the case may be, for such reduction.

 

1.12 Notes; Statements of Obligations.

 

1.12.1 Borrower agrees that, upon the request to Agent by any Lender made on or
prior to the Closing Date if and to the extent that such Lender has a commitment
as of the Closing Date, or in connection with any assignment pursuant to Section
11.9, to evidence such Lender’s Loans, Borrower will execute and deliver to such
Lender a promissory note or promissory notes substantially in the form of
Exhibit 4, with appropriate insertions as to payee, date and principal amount
(each, as amended, supplemented, replaced or otherwise modified from time to
time, a “Note” and, collectively, the “Notes”), payable to the order of such
Lender and in a principal amount equal to the sum of the applicable commitment.
Each Note shall (x) be dated the Closing Date, (y) be payable as provided herein
and (z) provide for the payment of interest in accordance with the terms of this
Agreement. If a portion or all of the Loans are

 

8



--------------------------------------------------------------------------------

assigned by one Lender to another Lender, Borrower’s obligation to execute a new
Note in favor of the assignee is subject to appropriate modification or
cancellation of any previously-executed Note relating to the assigned Loan(s).

 

1.12.2 The Loans and Borrower’s obligation to repay the same shall be evidenced
by the Notes, this Agreement and the books and records of Lenders. Agent shall
maintain the Register pursuant to Section 10.13, and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder, whether each such Loan is a LIBOR Lending Rate Portion or a Base
Lending Rate Portion, or both, and each Interest Period, if any, applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from Borrower to each Lender hereunder and (iii) both the
amount of any sum received by Agent hereunder from Borrower and each Lender’s
share thereof; provided, however, any failure by Agent to maintain the Register
or any such subaccount with respect to any Loan or continuation, conversion or
payment thereof or any failure by Agent to make any such notation, or any error
in any such notation, shall not limit or otherwise affect Borrower’s obligations
hereunder or under the Notes to pay to Agent and Lenders all amounts owing under
the Loan Documents when due in accordance with the terms of the Loan Documents.

 

1.12.3 Agent shall render monthly statements of the Loans to Borrower, including
statements of all principal and interest owing on the Loans, and all Fees and
Expenses owing, and such statements shall be presumed to be correct and accurate
and constitute an account stated between Borrower and Lenders unless, within
thirty (30) days after receipt thereof by Borrower, Borrower delivers to Agent,
at the address specified in Section 11.11, with a copy for each Lender, written
objection thereto specifying the error or errors, if any, contained in any such
statement.

 

1.13 Payments on Non-Business Day. Whenever any payment to Agent under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

1.14 Collection of Payments. All sums payable by Borrower to Agent or Lenders
under or pursuant to this Agreement or any other Loan Document, whether
principal, interest, or otherwise, shall be paid, when due, directly to Agent at
the office of Agent identified in Section 11.11, in immediately available United
States funds, and without setoff, deduction or counterclaim. Borrower hereby
authorizes Agent to collect all principal, interest, fees, costs, or expenses
due under this Agreement or the other Loan Documents, as follows:

 

1.14.1 Automatic Payments. Borrower authorizes Agent to automatically deduct all
interest due from Borrower’s account number 1890519489 with Agent, or any other
account maintained by Borrower with Agent, when due or, at Agent’s option, at
any time thereafter. Borrower authorizes Agent, at Agent’s option, to
automatically deduct all fees and other charges due from Borrower’s account
number 1890519489 with Agent, or any other account maintained by Borrower with
Agent, if such fees and charges have not been paid within 30 days of the date
Borrower has been billed for them and Borrower has not given written notice to
Agent prior to the end of such 30-day period that it contests such fees or
charges.

 

9



--------------------------------------------------------------------------------

Should there be insufficient funds in any such account to pay all such sums when
due, the full amount of such deficiency shall be immediately due and payable by
Borrower, provided, however, that Agent shall not be obligated to advance funds
to cover any such payment. In addition, Borrower authorizes Agent, at its sole
option, without prior notice to Borrower, to advance a Revolving Loan for any
payment due or past due hereunder, including principal and interest owing of the
Loans, and to pay the proceeds of such Revolving Loan to Agent for application
toward such due or past due payment.

 

1.14.2 Other Payments. Any such amounts not collected in accordance with the
foregoing instructions may be paid in cash or deducted from loan proceeds;
provided, however, that Agent shall not be obligated to advance funds to cover
payment of any such amount.

 

1.15 Receipt of Payments by Agent. Any payment by Borrower of any of the
Obligations made by mail will be deemed tendered and received by Agent only upon
actual receipt thereof by Agent at the address designated for such payment,
whether or not Agent has authorized payment by mail or in any other manner, and
such payment shall not be deemed to have been made in a timely manner unless
actually received by Agent on or before the date due for such payment, time
being of the essence. Borrower expressly assumes all risks of loss or liability
resulting from non-delivery or delay of delivery of any item of payment
transmitted by mail or in any other manner. Acceptance by Agent of any payment
in an amount less than the amount then due shall be deemed an acceptance on
account only, and any failure to pay the entire amount then due shall constitute
and continue to be an Event of Default hereunder, and at any time thereafter,
and until the entire amount then due has been paid in full, Agent and Lenders
shall be entitled to exercise any and all rights and remedies conferred upon and
otherwise available to Agent and Lenders hereunder or under any of the other
Loan Documents upon the occurrence and during the continuance of any such Event
of Default. Prior to the occurrence of any Event of Default hereunder, Borrower
shall have the right to direct the application of any and all payments made to
Agent by Borrower hereunder to the respective Obligations. Borrower waives the
right to direct application of any and all payments received by Agent from and
on behalf of Borrower at any time or times after the occurrence and during the
continuation of any Event of Default hereunder. Borrower further agrees that
after the occurrence and during the continuation of any Event of Default
hereunder, or prior to the occurrence of any Event of Default hereunder if
Borrower has failed to direct such application, Agent shall have the continuing
exclusive right to apply and to reapply any and all payments received by Agent
at any time or times hereafter, whether as voluntary payments, proceeds from any
Collateral, offsets, or otherwise, against the Obligations in such order and in
such manner as Agent may, in its sole discretion, deem advisable,
notwithstanding any entry by Agent upon any of its books and records. Borrower
hereby expressly agrees that, to the extent that Agent receives any payment or
benefit of or otherwise upon any of the Obligations, and such payment or
benefit, or any part thereof, is subsequently invalidated, declared to be
fraudulent or preferential, or set aside, or required to be repaid to a trustee,
receiver, or other party under any provision of the Bankruptcy Code or under any
other state or federal law, common law, or equitable cause, then to the extent
of such payment or benefit, the Obligations, or part thereof, intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or benefit had not been made by

 

10



--------------------------------------------------------------------------------

Borrower or received by Agent, and, further, any such repayment by Agent shall
be added to and be deemed to be part of the Obligations.

 

2.   CREATION OF SECURITY INTEREST

 

2.1 Grant of Security Interest. Borrower hereby grants to Agent, for the benefit
of the Lenders, a continuing security interest in all presently existing and
hereafter acquired or arising Collateral in order to secure prompt repayment of
any and all Obligations and in order to secure prompt performance by Borrower of
each of its covenants and duties under the Loan Documents. Agent’s security
interests in the Collateral shall attach to all Collateral without further act
on the part of Agent or Borrower. Borrower represents and warrants that, except
for Permitted Liens to which Agent expressly agrees in writing, such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and shall constitute a valid, first priority security
interest in Collateral acquired after the date hereof. Notwithstanding
termination of this Agreement, the security interest of Agent, for the benefit
of the Lenders, shall remain in effect for so long as any Obligations are
outstanding or any loan facility is in place.

 

2.2 Authorization to File Financing Statements/Documents to Perfect Security
Interest in Intellectual Property Collateral. Borrower hereby irrevocably
authorizes Agent at any time and from time to time to file in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as to all assets of Borrower or
words of similar effect, regardless of whether any particular asset comprised in
the Collateral falls within the scope of Article 9 of the Uniform Commercial
Code of the state or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required or
authorized by part 5 of Article 9 of the Uniform Commercial Code of the state to
be included in such financing statement or amendment. Borrower agrees to furnish
any information needed or appropriate for the filing of such a document
immediately upon request Borrower also irrevocably authorizes Agent at any time
and from time to time to file in the United States Patent and Trademark Office,
the United States Copyright Office and any other appropriate office, all
documents necessary or appropriate to perfect Agent’s security interest in the
Intellectual Property Collateral and agrees to furnish any information needed or
appropriate for the filing of such a document immediately upon request. Borrower
irrevocably makes, constitutes and appoints Agent (and any of Agent’s designated
officers, employees or agents) as Borrower’s true and lawful attorney to execute
(in Borrower’s name or Agent’s name, at Agent’s election) and deliver such
documents as are necessary or appropriate to take any of the actions authorized
by this Section 2.2.

 

2.3 Negotiable Collateral. In the event that any Collateral, including proceeds,
is evidenced by or consists of Negotiable Collateral, Borrower, immediately upon
the request of Agent, shall (a) endorse or assign such Negotiable Collateral to
Agent, (b) deliver physical possession of such Negotiable Collateral to Agent,
and (c) mark conspicuously all of its records pertaining to such Negotiable
Collateral with a legend, in form and substance satisfactory to Agent (and in
the case of Negotiable Collateral consisting of tangible Chattel Paper,
immediately mark all such Chattel Paper with a conspicuous legend in form and
substance satisfactory to Agent), indicating that the Negotiable Collateral is
subject to the security interest granted hereby.

 

11



--------------------------------------------------------------------------------

2.4 Investment Property. If Borrower shall at any time hold or acquire any
certificated securities, Borrower shall forthwith endorse, assign and deliver
the same to Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as Agent may from time to time specify. If any securities
now or hereafter acquired by Borrower are uncertificated and are issued to
Borrower or its nominee directly by the issuer thereof, Borrower shall
immediately notify Agent thereof and, at Agent’s request and option, pursuant to
an agreement in form and substance satisfactory to Agent, either (a) cause the
issuer to agree to comply with instructions from Agent as to such securities,
without further consent of Borrower or such nominee, or (b) arrange for Agent to
become the registered owner of such securities. If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by Borrower are held by Borrower or its nominee through a securities
intermediary or commodity intermediary, Borrower shall immediately notify Agent
thereof and, at Agent’s request and option, pursuant to an agreement in form and
substance satisfactory to Agent, either (i) cause such securities intermediary
or (as the case may be) commodity intermediary to agree to comply with
entitlement orders or other instruments from Agent to such securities
intermediary as to such securities or other investment property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by Agent to such commodities intermediary, in each case without further
consent of Borrower or its nominee, or (ii) in the case of financial assets or
other investment property held through a securities intermediary, arrange for
Agent to become the entitlement bolder with respect to such investment property,
with Borrower being permitted, only with consent of Agent, to exercise rights to
withdraw or otherwise deal with such investment property. Borrower shall also
execute such additional agreements or instruments, in form and substance
satisfactory to Agent, with respect to investment property, as Agent shall
request.

 

2.5 Delivery of Additional Documentation Required. At any time at the request of
Agent, Borrower shall execute and deliver to Agent, all financing statements,
continuation financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, applications for
title, affidavits, reports, notices, schedules of accounts, letters of
authority, powers of attorney, and other documents that Agent may reasonably
request, in form satisfactory to Agent, to perfect and continue perfected
Agent’s security interests in the Collateral, in order to enable Agent to
enforce its rights and remedies under the Loan Documents, and in order to fully
consummate all of the transactions contemplated under the Loan Documents.

 

2.6 Right to Inspect. Agent and each Lender (through any of its officers,
employees, or agents) shall have the right, upon reasonable prior notice, from
time to time during Borrower’s usual business hours, no more frequently than
annually (or at any time and without notice required if an Event of Default has
occurred and is continuing), to inspect and audit Borrower’s Books and to make
copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral. Borrower shall pay Agent audit fees not to
exceed $5,000 for each audit, unless an Event of Default has occurred and then
Borrower shall pay all reasonable expenses incurred by Agent and each Lender
with respect to such inspection and audit. All audit fees are payable upon
demand and may be added to the Obligations.

 

12



--------------------------------------------------------------------------------

2.7 Bailees and Other Third Parties in Possession. In the event that any
Collateral is in the possession of a third party, Borrower shall join with Agent
in notifying such third party of Agent’s security interest and obtaining an
acknowledgment from such third party that it is holding such Collateral for the
benefit of Agent.

 

2.8 Control Agreements. Borrower shall cooperate with Agent in obtaining a
control agreement in form and substance satisfactory to Agent with respect to
all Deposit Accounts, electronic Chattel Paper, Investment Property, and Letter
of Credit Rights.

 

3.   CONDITIONS PRECEDENT

 

3.1 Conditions Precedent to Initial Loan. Each Lender’s obligation to make the
initial Loan is subject to the fulfillment, to the satisfaction of Agent and its
counsel, of each of the following conditions prior to the earlier of: (a) 30
days after the date of this Agreement, and (b) the making of the initial Loan.

 

3.1.1 Notes. Each Lender shall have received original, executed Notes from
Borrower, pursuant to Section 1.12.1 of this Agreement, substantially in the
form of Exhibit 4, with appropriate insertions as to payee, date and principal
amount.

 

3.1.2 Security Agreement. Agent shall have received, for benefit of Lenders,
such original executed intellectual property security agreements covering the
Intellectual Property Collateral, in form and substance satisfactory to Agent.

 

3.1.3 Financing Statements and Perfection of Security Interest. Agent shall have
received, for benefit of Lenders, original UCC-1 financing statements, in each
case in form and substance satisfactory to Agent, covering the Collateral (and
executed by Borrower and any grantor of a security interest in Collateral if so
requested by Agent), and such UCC-1 financing statements have been filed with
the appropriate official of the state and county where the Borrower and each
grantor of a security interest is incorporated, located and/or any other state
or county in which Agent has required the filing of a UCC-1 financing statement,
describing all personal property which is collateral for the Loan; and all other
actions have been taken, and documents provided to Agent, as are necessary or
appropriate to perfect Agent’s security interest in the Collateral.

 

3.1.4 Search Results. Agent shall have received Uniform Commercial Code, U.S.
Patent and Trademark Office, U.S. Copyright Right Office and other public record
searches with respect to Borrower and any grantor of a security interest, in
each case in form and substance satisfactory to Agent.

 

3.1.5 Due Diligence. Agent shall have completed its due diligence requirements
with respect to Borrower, including audits, financial and legal survey, review
of Borrower’s formation and authorization documents, and review of Borrower’s
June 30, 2001 accounts receivable and accounts payable agings, the results of
which in each case shall be satisfactory to Agent in its sole discretion.

 

13



--------------------------------------------------------------------------------

3.1.6 Insurance. Borrower shall have delivered to Agent satisfactory evidence of
insurance coverage required pursuant to that certain Agreement to Provide
Insurance executed by Borrower, in form, substance, amounts, covering risks and
issued by companies satisfactory to Agent, including, where required by Agent,
certified copies of the policies of insurance therefor, together with
endorsements thereto, and where required by Agent, with a lender’s loss payable
endorsement form 438BFU or other form of lender’s loss payable endorsement
satisfactory to Agent, in favor of Agent and Lenders as additional loss payees
thereunder, in form, substance, amount and covering risks satisfactory to Agent,
and specifying that the insurer shall give Agent at least 30 days prior written
notice of the cancellation of any such policies of insurance for any reason.

 

3.1.7 Organizational Documents. Borrower shall have delivered to Agent certified
copies of the articles of incorporation, bylaws or similar document of Borrower,
in each case in form and substance satisfactory to Agent.

 

3.1.8 Authorizations. Agent shall have received certified copies of all action
taken by Borrower to authorize the execution, delivery and performance of the
Loan Documents.

 

3.1.9 Good Standing. Agent shall have received good standing certificates from
the appropriate secretary of state of the state in which Borrower is organized
and in each state in which it is required to be qualified to do business.

 

3.1.10 Executed Agreement. Agent shall have received an original of this
Agreement and all other Loan Documents to which Borrower is a party, duly
executed by Borrower.

 

3.1.11 Certificates of Title. Agent shall have received duly executed
certificates of title with respect to that portion of the Collateral that is
subject to certificates of title.

 

3.1.12 Control Agreements. Agent shall have received such control agreements
from each Person as Agent may require.

 

3.1.13 Payment of All Fees and Expenses. Agent shall have received payment of
all fees payable on the Closing Date in accordance with the provisions of this
Agreement, including but not limited to the Commitment Fee, together with all
Lender expenses owing on the Closing Date.

 

3.1.14 Material Adverse Change. No event that has resulted or could result in a
Material Adverse Change shall have occurred, as determined by Agent in its sole
discretion.

 

3.1.15 Additional Documents. Agent shall have received all such other
agreements, instruments and documents as Agent may reasonably deem necessary or
desirable.

 

3.2 Conditions Precedent to All Loans. Each Lender’s obligation to make each
Loan is subject to the fulfillment, to the satisfaction of Agent and its
counsel, of each of the following conditions:

 

14



--------------------------------------------------------------------------------

3.2.1 Borrowing Request. With respect to each Loan or other extension of credit
hereunder, Agent shall have received a Notice of Borrowing.

 

3.2.2 Representations and Warranties. Each of the representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all respects on and as of the date of such Loan or other extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).

 

3.2.3 Defaults. No Event of Default or Unmatured Event of Default shall occur,
or shall have occurred and be continuing, on the date of such extension of
credit, nor shall either result from the making thereof.

 

4.   REPRESENTATIONS AND WARRANTIES OF BORROWER

 

In order to induce the Lenders to enter into this Agreement and to make Loans,
Borrower makes the following representations and warranties to Lenders which
shall be true, correct, and complete in all respects as of the date of execution
of this Agreement and at the Closing Date and at, and as of, the date of the
making of each Loan made thereafter (except to the extent that such
representations and warranties relate solely to an earlier date):

 

4.1 Existence and Rights. Borrower is a corporation, duly organized and existing
and in good standing under the laws of the state of Delaware, which shall
survive more than one year beyond the maturity of any Loans hereunder, provided,
however, that the above referenced one year period shall apply to successors of
the Borrower if a successor is approved by Agent, pursuant to the terms and
conditions of this Agreement. Borrower is authorized and in good standing in the
state of its incorporation; Borrower has the appropriate powers and adequate
authority, rights and franchises to own its property and to carry on its
business as now conducted, and is duly qualified, in good standing and has all
licenses necessary in California and in each state in which the character of the
properties owned by it therein or the conduct of its business makes such
qualification or licenses necessary; and Borrower has the power and adequate
authority to execute, deliver and perform this Agreement and the other Loan
Documents. Borrower has no investment in any other business entity unless
specified in writing to Agent.

 

4.2 Agreement Authorized. The execution, delivery and performance of this
Agreement and the Loan Documents are duly authorized and do not require any
registration with, consent or approval of, or notice to, or other action with or
by, any governmental body or other regulatory authority, are not in
contravention of or in conflict with any law or regulation or any term or
provision of Borrower’s articles of incorporation, by-laws, or similar document
as the case may be, and this Agreement and each of the other Loan Documents is a
valid, binding and legally enforceable obligation of Borrower in accordance with
its terms; subject only to bankruptcy, insolvency or similar laws affecting
creditors rights generally.

 

4.3 No Conflict. The execution, delivery and performance of this Agreement and
the Loan Documents are not in contravention of or in conflict with, and do not
result in a breach or

 

15



--------------------------------------------------------------------------------

constitute a default under any agreement, contract, indenture, instrument or
undertaking to which Borrower is a party or by which it or any of its property
may be bound or affected, and do not cause any Lien, charge or other encumbrance
to be created or imposed upon any such property by reason thereof. Borrower is
not in default under any agreement, contract, indenture, instrument or
undertaking to which Borrower is a party or by which it may be bound, which
default could reasonably be expected to create a Material Adverse Change.

 

4.4 Litigation. There is no litigation or other proceeding pending or threatened
against or affecting Borrower which could reasonably be expected to create a
Material Adverse Change, and Borrower is not in default with respect to any
order, writ, injunction, decree or demand of any court or other governmental or
regulatory authority.

 

4.5 Financial Condition. All consolidated financial statements, related to
Borrower, that have been delivered by Borrower to Agent fairly present in all
material respects Borrower’s consolidated financial condition as of the date
thereof and Borrower’s consolidated results of operations, for the period then
ended. Said statements and all other statements and data submitted in writing by
Borrower to Agent in connection with this request for credit are true and
correct, and each said balance sheet and profit and loss statement fairly
presents the financial condition of Borrower as of the date thereof and the
results of the operations of Borrower for the period covered thereby,
consistently applied, and has been prepared in accordance with GAAP. Borrower
has no knowledge of any liabilities, contingent or otherwise, at such date not
reflected in its balance sheet, and Borrower has not entered into any special
commitments or substantial contracts that are not reflected in said balance
sheet or that have resulted or could reasonably be expected to create a Material
Adverse Change. There has not been a Material Adverse Change in the consolidated
financial condition of Borrower since the date of the most recent of such
financial statements submitted to Agent on or about the date of this Agreement.

 

4.6 Title to Assets. Borrower has the power and authority to transfer the
Collateral, and Borrower has good and indefeasible title to the Collateral, free
and clear of any Liens or restrictions, except for Permitted Liens.

 

4.7 Name; State of Incorporation; Location of Chief Executive Office. Borrower
has not done business under any name other than that specified on the signature
page hereof. Borrower is incorporated under the laws of the State of Delaware.
The chief executive office of Borrower is located at 461 S. Milpitas Blvd.
Milpitas, California 95035. Borrower’s Federal Employer Identification Number is
770551214.

 

4.8 Subsidiaries. As of the date of this Agreement, Borrower does not own any
Stock, partnership interest or other equity securities of any Person that is a
Subsidiary, except as follows; Wildfile, Inc., Roxio CI Ltd., Roxio ApS, Roxio
International B.V., Roxio GmbH & Co. KG, Roxio Japan Inc., CGI
Verwaltungsgesellschaft mbH and Cequadrat (USA), Inc.

 

4.9 Tax Status. Borrower has filed or caused to be filed all tax returns
required to be filed by Borrower, and has no liability for any delinquent state,
local or federal taxes, and, if Borrower has contracted with any government
agency, Borrower has no liability for renegotiation of profits.

 

16



--------------------------------------------------------------------------------

4.10 Trademarks, Trade Names, Copyrights, Patents. Borrower, as of the date
hereof, possesses all necessary trademarks, trade names, copyrights, patents,
patent rights, and licenses to conduct its business as now operated, without any
known conflict with the valid trademarks, trade names, copyrights, patents and
license rights of others.

 

4.11 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T, U and
X of the Board of Governors of the Federal Reserve System). Borrower has
complied with all the provisions of the Federal Fair Labor Standards Act.
Borrower has not violated any statutes, laws, ordinances or rules applicable to
it, which violation could reasonably be expected to create a Material Adverse
Change.

 

4.12 ERISA. All defined benefit pension plans as defined in the Employees
Retirement Income Security Act of 1974, as amended (“ERISA”), of Borrower meet,
as of the date hereof, the minimum funding standards of Section 302 of ERISA. No
Reportable Event or Prohibited Transaction as defined in ERISA has occurred with
respect to any such plan, or any other failure by Borrower to comply with ERISA
that is reasonably likely to result in Borrower’s incurring any liability that
could result in a Material Adverse Change.

 

4.13 Solvency, Payment of Debts. Borrower is solvent and able to pay its debts
(including trade debts) as they mature. No transfer of property is being made by
Borrower and no obligation is being incurred by Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of
Borrower.

 

4.14 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Lenders contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in such certificates or
statements not misleading.

 

4.15 Enforceability; Priority of Security Interest. (i) This Agreement creates a
security interest which is enforceable against the Collateral in which Borrower
now has rights and will create a security interest which is enforceable against
the Collateral in which Borrower hereafter acquires rights at the time Borrower
acquires any such rights, and (ii) Agent, for the benefit of the Lenders, upon
perfection of such security interest, will have a perfected first-priority
security interest in the Collateral in which Borrower now has rights (subject
only to Permitted Liens), and will have a perfected, first-priority security
interest in the Collateral in which Borrower hereafter acquires rights at the
time Borrower acquires any such rights (subject only to Permitted Liens), in
each case securing the payment and performance of the Obligations.

 

4.16 Other Financing Statements. Other than financing statements, pledge
documents, deeds of trust and mortgages in favor of Agent and financing
statements, deeds of trust and mortgages filed or recorded in connection with
Permitted Liens, no effective financing

 

17



--------------------------------------------------------------------------------

statement, pledge document, deed of trust or mortgage naming Borrower as debtor,
assignor, grantor, mortgagor, pledger, trustor or the like and covering all or
any part of the Collateral is on file in any filing or recording office in any
jurisdiction.

 

4.17 Intellectual Property Collateral.

 

4.17.1 Ownership of Intellectual Property Collateral. Borrower is the sole owner
of the Intellectual Property Collateral, free and clear of all Liens, licenses
and rights of other Persons except for non-exclusive licenses granted by
Borrower to its customers in the ordinary course of business. Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party. To Borrower’s knowledge, no infringement
or unauthorized use presently is being made of any of the Intellectual Property
Collateral by any Person. A true and correct list of all of the existing,
pending or applied for Patents owned by Borrower, in whole or in part, as of
January 30, 2002, is set forth in Schedule 3. A true and correct list of all the
existing Trademarks that are registered, or for which any application for
registration has been filed with the U.S. Patent and Trademark Office or any
corresponding or similar trademark office of any other U.S. or foreign
jurisdiction, and that are owned or covered by application for registration by
Borrower, as of January 30, 2002, is set forth in Schedule 3. A true and correct
list of all registered Copyrights owned by Borrower or held or used in
conducting its business, in whole or in part, as of the date of January 30,
2002, is set forth in Schedule 3. Borrower represents and warrants that it shall
at all times hereafter continue to maintain the same interest in the Patents,
Trademarks and Copyrights (and applications therefor) identified in Schedule 3
and in reports provided or required pursuant to Section 5.5.9, except as
provided in Section 4.17.2. below, and that all Patents, Trademarks and
Copyrights that it now or hereafter owns or acquires which are registered with
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
appropriate governmental office shall be registered in Borrower’s name (or, if
acquired by Borrower from any other Person, shall be registered in Borrower’s
name promptly after Borrower’s acquisition thereof).

 

4.17.2 Disposition of Intellectual Property Collateral. Notwithstanding the
provisions in Section 4.17.1, but subject to the restrictions set forth in
Section 6.7(a), Borrower may abandon or transfer Intellectual Property
Collateral if:

 

(a) All Lenders give their prior written consent to such abandonment or
transfer; or

 

(b) All of the following conditions are satisfied: (i) in any calendar year, the
Intellectual Property Collateral being abandoned or transferred, together with
the Collateral abandoned or transferred pursuant to Section 6.7(b)(v) of this
Agreement, in the aggregate, has a fair market value at the time of abandonment
or transfer of less than $1,000,000, as established by evidence reasonably
satisfactory to Agent; (ii) the Intellectual Property Collateral being abandoned
or transferred is not necessary to the operation of Borrower’s business as then
conducted; (iii) the proposed transferee or user of the Intellectual Property
Collateral is not an Affiliate of Borrower; (iv) the proposed transferee or user
of the Intellectual Property Collateral

 

18



--------------------------------------------------------------------------------

pays Borrower an amount reasonably equivalent to the fair market value of such
Intellectual Property Collateral; and (v) Agent gives its prior written consent
to such abandonment or transfer, which consent shall not be unreasonably
withheld; or

 

(c) the Intellectual Property Collateral being transferred consists of U.S.
patent numbers RE 36596; 5,455,410; 5,485,000; and 5,552,588, such patents are
each being transferred by Borrower to Smead Manufacturing, Inc. or an Affiliate
of Smead Manufacturing, Inc., the transferee of those patents is not an
Affiliate of Borrower, and the price received by Borrower for the transfer of
those patents is not less than $450.000.00.

 

4.18 Assignment of Rights in Intellectual Property Collateral. Borrower has not
assigned rights or interest in any of the Intellectual Property Collateral to
any Person other than to Agent. Borrower has the unqualified right and full
power and authority to pledge, grant and assign to Agent and Lenders a security
interest in all of the Intellectual Property Collateral pursuant to this
Agreement, and to execute, deliver and perform its obligations in accordance
with the terms of this Agreement, without the consent or approval of any other
Person except as already obtained.

 

4.19 Environmental Representations. Borrower has not received any notice of any
violation of any Environmental Law(s); and Borrower is not a party to any
litigation or administrative proceeding, nor, so far as is known by Borrower, is
any litigation or administrative proceeding threatened against Borrower which,
in any case, (i) asserts or alleges that Borrower violated any Environmental
Law(s), (ii) asserts or alleges that Borrower is required to clean up, remove,
or take any other remedial or response action due to the disposal, depositing,
discharge, leaking or other release of any hazardous materials, or (iii) asserts
or alleges that Borrower is required to pay all or a portion of any past,
present or future clean-up, removal or other remedial or response action which
arises out of or is related to the disposal, depositing, discharge, leaking or
other release of any hazardous materials by Borrower, and which, either
singularly or in the aggregate, could reasonably be expected to create a
Material Adverse Change.

 

4.19.1 Existing Conditions. To the best of Borrower’s knowledge, there are no
conditions existing currently which could subject Borrower to damages,
penalties, injunctive relief or clean-up costs under any applicable
Environmental Law(s), or which require, or are likely to require, clean-up,
removal, remedial action or other response pursuant to any applicable
Environmental Law(s) by Borrower, and which, in any case, either singularly or
in aggregate, could reasonably be expected to create a Material Adverse Change.

 

4.19.2 Existing Orders. Borrower is not subject to any judgment, decree, order,
or citation related to or arising out of any Environmental Law(s), which, either
singularly or in the aggregate, could reasonably be expected to create a
Material Adverse Change; and, to the best of Borrower’s knowledge Borrower has
not been named or listed as a potentially responsible party by any governmental
body or agency in any matter arising under any applicable Environmental Law(s).

 

19



--------------------------------------------------------------------------------

4.19.3 Permits. Borrower has all material permits, licenses and approvals
required under applicable Environmental Laws, where the failure to so obtain or
maintain any such permits, licenses or approvals could reasonably be expected to
create a Material Adverse Change,

 

4.20 Inventory. All Inventory is in all material respects of good and
merchantable quality, free from all material defects.

 

4.21 Equipment. All of the Equipment is used or held for use in Borrower’s
business and is fit for such purposes.

 

4.22 Location of Inventory and Equipment. The Inventory and Equipment are not
stored with a bailee, warehouseman, or similar party (without Agent’s prior
written consent) and are located only at the locations identified on Schedule 2
or otherwise permitted by Section 5.14.

 

4.23 Inventory Records. Borrower keeps correct and accurate records itemizing
and describing the kind, type, quality and quantity of the Inventory, and
Borrower’s cost therefor.

 

4.24 Commissions Due to Brokers. No broker has been engaged in this transaction
and no commission is due to a broker with respect to this transaction.

 

5.   AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower agrees that upon execution of this Agreement and until the full and
final payment of the Obligations and the termination of all obligations of Agent
and the Lenders hereunder, and unless Agent shall otherwise consent in writing,
Borrower shall do each of the following:

 

5.1 Rights and Facilities. Maintain and preserve all material rights,
franchises, qualifications, licenses, approvals and other authority adequate for
the conduct of its business; maintain its material properties, equipment and
facilities in good order and repair, conduct its business in an orderly manner
without voluntary interruption and maintain and preserve its legal existence.

 

5.2 Use of Proceeds. Use the proceeds of the Loans only for purposes specified
in Article 1 hereof.

 

5.3 Insurance. Maintain insurance coverage on its physical assets and against
other business risks in such amounts and of such types as are customarily
carried by companies similar in size and nature (including, without limitation,
loss of rent and/or business interruption insurance and boiler and machinery
insurance), and in the event of acquisition of additional property, real or
personal, or of the incurrence of additional risks of any nature, increase such
insurance coverage in such manner and to such extent as prudent business
judgment and present practice would dictate; and in the case of all policies
covering property subject to Collateral Documents or property in which Agent or
Lenders shall have a security interest of any kind whatsoever, other than those
policies protecting against casualty liabilities to strangers, all such
insurance policies shall provide that the loss payable thereunder shall be
payable to Borrower (or

 

20



--------------------------------------------------------------------------------

other Person providing Collateral hereto) and Agent, with mortgagee’s clauses in
favor of and satisfactory to Agent for all such policies, and such policies
shall also provide that they may not be canceled without 30 days’ prior written
notice to Agent. Upon the request of Agent, all of said policies, or copies
thereof, including all endorsements thereon and those required hereunder, shall
be deposited with Agent.

 

5.4 Taxes and Other Liabilities. Pay and discharge, before the same become
delinquent and before penalties accrue thereon, all taxes, assessments and
governmental charges upon or against it or any of its properties, and all its
other liabilities at any time existing, except to the extent and so long as: (a)
the same are being contested in good faith and by appropriate proceedings in
such manner as not to cause any materially adverse effect upon its financial
condition or the loss of any right of redemption from any sale thereunder; and
(b) Borrower shall have set aside on its books reserves (segregated to the
extent required by GAAP) deemed by it to be adequate with respect thereto.

 

5.5 Records and Reports. Maintain a standard and modern system of accounting in
accordance with GAAP; permit Agent’s and Lenders’ representatives to have access
to, and to examine its properties, books and records at all reasonable times and
upon reasonable notice during normal business hours; and furnish Agent, on
behalf of the Lenders:

 

5.5.1 Quarterly Financial Statement. As soon as available, and in any event
within 55 days after the close of each quarter of each fiscal year of Borrower,
a consolidated and consolidating balance sheet, profit and loss statement,
statement of cash flows and reconciliation of Borrower’s capital balance
accounts as of the close of such period and covering operations for the portion
of Borrower’s fiscal year ending on the last day of such period, all in
reasonable detail and reasonably acceptable to Agent, stating in comparative
form the figures for the corresponding date and period in the preceding fiscal
year, prepared in accordance with GAAP by Borrower and certified by an
appropriate officer of Borrower, subject, however, to year-end adjustments.
Delivery by Borrower to Agent within the time limits specified in this section
of Borrower’s Form 10-Q filed with the Securities and Exchange Commission or any
governmental authority at any time substituted therefor, covering the applicable
quarter, shall satisfy this requirement.

 

5.5.2 Annual Financial Statement. As soon as available, and in any event within
95 days after and as of the close of each fiscal year of Borrower, a
consolidated and consolidating balance sheet, profit and loss statement,
statement of cash flows and reconciliation of Borrower’s capital balance
accounts as of the close of such fiscal year and covering operations for such
fiscal year, all in reasonable detail and reasonably acceptable to Agent,
stating in comparative form the figures for the corresponding date and period in
the preceding fiscal year, audited by an independent certified public accountant
selected by Borrower and reasonably acceptable to Agent, in accordance with
GAAP, with the unqualified opinion of such accountant satisfactory to Agent.
Delivery by Borrower to Agent within the time limits specified in this section
of Borrower’s Form 10-K filed with the Securities and Exchange Commission or any
governmental authority at any time substituted therefor, covering the applicable
fiscal year, shall satisfy this requirement.

 

21



--------------------------------------------------------------------------------

5.5.3 Annual Tax Return. As soon as available, and in any event within 60 days
after filing of same with the Internal Revenue Service, a completed copy of
Borrower’s federal income tax return for the previous calendar year as filed,
together with all schedules, attachments and exhibits thereto.

 

5.5.4 Stockholder, Securities and Exchange Commission Statements and Reports.
Promptly after the same are available, copies of all proxy statements, financial
statements and reports as Borrower or any Subsidiary of Borrower shall send to
its members or stockholders, or to any holders of Subordinated Debt, as
applicable, if any, and copies of all reports on Forms 10-K, 10-Q, and 8-K or
otherwise filed by Borrower or any Subsidiary of Borrower with the Securities
and Exchange Commission or any governmental authority at any time substituted
therefor.

 

5.5.5 Audit Reports. Promptly after the receipt thereof by Borrower, copies of
any detailed audit reports submitted to Borrower by independent accountants in
connection with each annual or interim audit of the accounts of Borrower
performed by such accountants;

 

5.5.6 Compliance Certificate. On or before each of the deadlines specified in
Sections 5.5.1 and 5.5.2 of this Agreement (or, if the quarterly or annual
financial statement, as applicable, is delivered prior to the applicable
deadline, concurrently with such delivery), a Compliance Certificate of the
chief financial officer of Borrower, in the form of Exhibit 5, stating that
Borrower has performed and observed each and every covenant contained in this
Agreement to be performed by it and that no event has occurred and no condition
then exists which constitutes an event of default hereunder or would constitute
such an event of default upon the lapse of time or upon the giving of notice and
the lapse of time specified herein; or, if any such event has occurred or any
such condition exists, specifying the nature thereof.

 

5.5.7 Accounts Receivable and Accounts Payable Agings. Within 30 days after the
end of each quarter and fiscal year of Borrower, (a) a detailed aging, by debtor
and total, of the Accounts reconciled to the general ledger of Borrower, and (b)
a detailed aging, by vendor and total, of all accounts payable, reconciled to
Borrower’s general ledger and setting forth the amount of any book overdraft or
the amount of checks issued but not sent. All the foregoing shall be in a form
and with such detail as Agent may reasonably request from time to time.

 

5.5.8 List of Customers. If requested by Agent, provide Agent with an
alphabetized list of customers including addresses.

 

5.5.9 Intellectual Property. Within 15 days after the last day of each quarter
(and more frequently if so requested by Agent but not more often than once per
month), provide Agent a report signed by Borrower, in form reasonably acceptable
to Agent, listing (a) any applications or registrations that Borrower has made
or filed in respect of any Patents, Copyrights or Trademarks, and the status of
any outstanding applications or registrations; and (b) any Patents, Copyrights
or Trademarks that Borrower has acquired which are registered or for which
applications for registration are pending, and the status of such applications
or registrations. The first report shall cover all applicable events subsequent
to January 30, 2002, with subsequent reports covering all applicable events
since the preceding report was made.

 

22



--------------------------------------------------------------------------------

5.5.10 Other Information. Such other information relating to the affairs of
Borrower or the Collateral as Agent may reasonably request from time to time.

 

5.6 ERISA. Cause all defined benefit pension plans, as defined in ERISA, of
Borrower to, at all times, meet the minimum funding standards of Section 302 of
ERISA, and ensure that no material Reportable Event or material Prohibited
Transaction, as defined in ERISA, shall occur with respect to any such plan.

 

5.7 Laws. At all times comply with, or cause to be complied with, all laws,
statutes, rules, regulations, orders and directions of any governmental
authority having jurisdiction over Borrower or Borrower’s business, if such
failure to comply could reasonably be expected to result in a Material Adverse
Change.

 

5.8 Compliance with GAAP. All information used in and the calculation of
Borrower’s compliance with all financial covenants hereunder shall be based on
and in accordance with GAAP, subject to the following limitation: if the United
States Securities and Exchange Commission changes a rule or regulation or issues
a new rule or regulation that would affect compliance with this provision, the
changed or new rule or regulation shall take effect (for purposes of this
Section) on the date of Borrower’s next periodic filing with the United States
Securities and Exchange Commission following the effective date of such changed
or new rule or regulation.

 

5.9 Operating Accounts. Maintain primary United States operating accounts and
banking relationship with Agent. Maintain, or cause to be maintained, on deposit
with Agent, non-interest bearing demand deposit balances sufficient to
compensate Agent for all services provided to Borrower by Agent or, if such
balances are not sufficient to compensate Agent for all services provided to
Borrower by Agent, pay Agent within 5 days after demand such additional amount
as is necessary to compensate Agent for such services. All deposit balances
shall be calculated after reduction for the reserve requirement of the Federal
Reserve Board and uncollected funds. Any deficiencies therein shall be charged
directly to Borrower on a monthly basis.

 

5.10 Notices. Promptly notify Agent in writing of (i) the occurrence of any
Event of Default hereunder or any event that, upon notice or upon notice and the
lapse of time specified herein, would be an Event of Default under this
Agreement or under any other Loan Document; (ii) all litigation affecting
Borrower where the amount in controversy is $100,000 or more; (iii) any
substantial dispute which may exist between Borrower and any governmental
regulatory body or law enforcement authority; any change in Borrower’s name or
principal place of business; or (iv) any other matter which has resulted or
could result in a Material Adverse Change.

 

5.11 Audits. Permit representatives of Agent to conduct audits of Borrower’s
books and records relating to the Accounts, Inventory and other Collateral and
make extracts therefrom no more frequently than annually (or at any time and
without notice required if an Event of Default has occurred and is continuing)
with results satisfactory to Agent, provided that Agent

 

23



--------------------------------------------------------------------------------

shall use its best efforts to not interfere with the conduct of Borrower’s
business, and to the extent possible to arrange for verification of the Accounts
directly with the account debtors obligated thereon or otherwise, all under
reasonable procedures acceptable to Agent and at Borrower’s sole expense.
Borrower shall pay Agent audit fees not to exceed $5,000 for each audit unless
an Event of Default has occurred and then Borrower shall pay all reasonable
expenses incurred by Agent with respect to such audits. All audit fees are
payable upon demand and may be added to the Obligations.

 

5.12 Assignment of Accounts. In addition to any covenant contained in any Loan
Document relating to any Collateral, Borrower shall execute and deliver to Agent
such assignments, including Agent’s standard forms covering individual Accounts,
notices, financing statements, and other documents and papers as Agent may
require in order to affirm, effectuate or further assure the assignment to Agent
of the Collateral or to give any third party, including the account debtors
obligated on the Accounts, notice of Agent’s interest in the Collateral.

 

5.13 Collection of Accounts. In addition to any covenant contained in any Loan
Document relating to any Collateral, Borrower shall:

 

5.13.1 Until Agent exercises its rights to collect the Accounts and Inventory
proceeds as the result of an Event of Default, collect with diligence all
Borrower’s Accounts and Inventory proceeds.

 

5.13.2 Promptly notify Agent of any attachment or other legal process levied
against any of the Collateral; and promptly notify Agent of any information
received by Borrower relative to the Collateral, including the Accounts, the
account debtors or other persons obligated in connection therewith, which may in
any way materially affect the value of the Collateral or the rights and remedies
of Agent in respect thereto.

 

5.14 Location of Inventory and Equipment. Keep the Inventory and Equipment only
at the locations identified on Schedule 2; provided, however, that Borrower may
amend Schedule 2 so long as such amendment occurs by written notice to Agent not
less than 30 days prior to the date on which the Inventory or Equipment is moved
to such new location, so long as such new location is within the continental
United States, and so long as, at the time of such written notification,
Borrower provides any financing statements or fixture filings necessary to
perfect and continue perfected Agent security interests in such assets and also
provides to Agent a collateral access agreement in form and substance
satisfactory to Agent.

 

5.15 Preservation of Inventory. To do all acts necessary to maintain, preserve,
and protect the Inventory, keep all Inventory in good and marketable condition
and repair, free from all material defects except for Inventory for which
adequate reserves have been made, and not to cause any waste or unusual or
unreasonable depreciation thereof.

 

5.16 Registration of Intellectual Property Rights.

 

5.16.1 Act in good faith and in accordance with its normal business practice to
register or cause to be registered with the United States Patent and Trademark
Office or the

 

24



--------------------------------------------------------------------------------

United States Copyright Office, as applicable, all Patents, Trademarks,
Copyrights and other intellectual property rights owned, developed or acquired
by Borrower. Borrower shall give Agent notice of all such applications or
registrations in accordance with Section 5.5.9 of this Agreement.

 

5.16.2 Execute and deliver such additional instruments and documents from time
to time as Agent shall reasonably request to perfect Agent’s security interest
in the Intellectual Property Collateral.

 

5.16.3 Act in good faith and in accordance with its normal business practice to
protect, defend and maintain the validity and enforceability of the Trademarks,
Patents and Copyrights and detect infringements of the Trademarks, Patents and
Copyrights and promptly advise Agent in writing of material infringements
detected or of any claims challenging the validity of, or Borrower’s ownership
of, any of the Intellectual Property Collateral. Not allow any material
Trademarks, Patents or Copyrights to be abandoned, forfeited or dedicated to the
public without the written consent of Agent, which shall not be unreasonably
withheld.

 

5.16.4 Allow Agent to audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section 5.16, in accordance with the procedures set
forth in Section 5.11 of this Agreement. Agent shall have the right (in
Borrower’s name or Agent’s name, at Agent’s election), but not the obligation,
to take, at Borrower’s sole expense, any actions that Borrower is required under
this Section 5.16 to take but which Borrower fails to take, after 15 days’
notice to Borrower. Borrower shall reimburse and indemnify Agent for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Section 5.16.

 

5.17 Environmental Covenants. Comply in all material respects with all
applicable Environmental Laws, and maintain all material permits, licenses and
approvals required under applicable Environmental Laws, where the failure to do
so could constitute a Material Adverse Change. Promptly notify Agent, in
writing, as soon as Borrower becomes aware of any condition or circumstance
which makes any of the environmental representations or warranties set forth in
this Agreement incomplete, incorrect or inaccurate in any material respect as of
any date; and promptly provide to Agent, immediately upon receipt thereof,
copies of any material correspondence, notice, pleading, citation, indictment,
complaint, order, decree, or other document from any source asserting or
alleging a violation of any Environmental Laws by Borrower, or of any
circumstance or condition which requires or may require, a financial
contribution by Borrower, or a clean-up, removal, remedial action or other
response by or on behalf of Borrower, under applicable Environmental Law(s), or
which seeks damages or civil, criminal, or punitive penalties from Borrower, for
any violation or alleged violation of Environmental Law(s).

 

6.   NEGATIVE COVENANTS OF BORROWER

 

Borrower agrees that upon execution of this Agreement and until the full and
final payment of the Obligations and the termination of all obligations of Agent
and the Lenders hereunder, and unless Agent shall otherwise consent in writing,
Borrower shall not do any of the following:

 

25



--------------------------------------------------------------------------------

6.1 Type of Business. Make any substantial adverse change in the character of
its business.

 

6.2 Change of Name. Change its legal name, trade names, or trade styles or add
any new trade names or trade styles unless (i) Borrower gives Agent 30 days’
prior written notice thereof, and (ii) Borrower executes and delivers such
additional agreements, instruments and documents as Agent shall reasonably
require to maintain Agent’s perfected security interests in the Collateral, for
the benefit of the Lenders.

 

6.3 Change of State of Incorporation. Change its State of incorporation or
formation.

 

6.4 Outside Indebtedness for Borrowed Money. Create, incur, assume or permit to
exist any indebtedness for borrowed money other than (a) Loans from Lenders
pursuant to this Agreement; (b) indebtedness for purchase money loans; (c) loans
existing as of the date of this Agreement and reflected on Schedule 5 hereto;
(d) loans secured by Permitted Liens; and (e) equipment leases.

 

6.5 Liens and Encumbrances. Create, incur, permit to exist, or assume any
mortgage, pledge, encumbrance, Lien or charge of any kind upon any asset now
owned or hereafter acquired by it, other than Permitted Liens.

 

6.6 Loans; Investments; Secondary Liabilities. Except for Permitted Investments,
directly or indirectly make any loans or advances to any Person other than in
the ordinary and normal course of its business as now conducted, or directly or
indirectly make any capital contribution to, or acquire, own or make any
investment in the securities of, any Person; directly or indirectly guarantee or
otherwise become liable upon the obligation of any Person, except by endorsement
of negotiable instruments for deposit or collection in the ordinary and normal
course of its business as now conducted.

 

6.7 Acquisition or Sale of Business; Merger or Consolidation.

 

(a) Liquidate, dissolve, merge or consolidate, or commence any proceedings
therefor (unless Borrower is the surviving entity) or sell, lease, assign, or
transfer any substantial part of its business or fixed assets, or any property
or other assets necessary for the continuance of its business as now conducted;
or

 

(b) Sell any assets, including without limitation the sale of any property or
other asset accompanied by the leasing back of the same, other than (i)
transfers of Inventory in the ordinary course of Borrower’s business; (ii)
transfers of non-exclusive licenses and similar arrangements for the use of the
property of Borrower or its Subsidiaries; (iii) transfers of surplus, worn-out
or obsolete Equipment; (iv) sales with the prior written consent of all Lenders;
(v) sales in which all of the following conditions are satisfied: (I) in any
calendar year, the Collateral being sold, together with the Intellectual
Property Collateral abandoned or transferred pursuant to Section 4.17.2(b) of
this Agreement, in the aggregate, has a fair market value at the

 

26



--------------------------------------------------------------------------------

time of abandonment, transfer or sale of less than $1,000,000, as established by
evidence reasonably satisfactory to Agent; (II) the Collateral being sold is not
necessary to the operation of Borrower’s business as then conducted; (III) the
proposed transferee or user of the Collateral is not an Affiliate of Borrower;
(TV) the proposed transferee or user of the Collateral pays Borrower an amount
reasonably equivalent to the fair market value of such Collateral; and (V) Agent
gives its prior written consent to such sale, which consent shall not be
unreasonably withheld; or

 

(c) Sales authorized by Section 4.17.2(c) of this Agreement.

 

6.8 Distributions; Dividends. If an Event of Default has occurred and is
continuing, make any distribution or declare or pay any dividend on any of its
Stock now outstanding or hereafter issued or purchase, redeem or retire any of
such Stock.

 

6.9 Subordinated Liabilities. Make any payments of interest or principal on any
Subordinated Debt, without Agent’s prior written consent.

 

6.10 Transactions with Subsidiaries and Affiliates. Directly or indirectly enter
into or permit to exist any material transaction with any Subsidiary or
Affiliate of Borrower except for transactions that are in the ordinary course of
Borrower’s business, upon fair and reasonable terms that are no less favorable
to Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person.

 

6.11 Pension Plans. Except in compliance with this Agreement, enter into,
maintain, or make contribution to, directly or indirectly, any pension plan that
is subject to ERISA.

 

6.12 Subordination of Indebtedness. Subordinate any indebtedness due to it from
any Person to indebtedness of other creditors of such Person.

 

6.13 Intellectual Property Agreements. Permit the inclusion in any contract to
which it becomes a party of any provisions that could or might in any way
prevent the creation of a security interest in favor of Agent and Lenders of
Borrower’s rights and interests in any property included within the definition
of the Intellectual Properly Collateral.

 

6.14 No Further Negative Pledges. Enter into or become subject to any agreement
(other than this Agreement or the Loan Documents) (a) prohibiting the
guaranteeing by Borrower of any obligations, (b) prohibiting the creation or
assumption of any lien or encumbrance upon the properties or assets of Borrower
whether now owned or hereafter acquired, or (c) requiring an obligation to
become secured (or further secured) if another obligation is secured or further
secured.

 

6.15 Accounts Receivable. Sell or assign any Account, account receivable, note
or trade acceptance, except to Agent and Lenders.

 

7.   FINANCIAL COVENANTS

 

27



--------------------------------------------------------------------------------

Borrower agrees that upon execution of this Agreement and until the full and
final payment of the Obligations and the termination of all obligations of Agent
and the Lenders hereunder, and unless Agent shall otherwise consent in writing,
Borrower shall not fail to comply with the following:

 

7.1 Quick Ratio. At the end of each fiscal quarter throughout the term of this
Agreement, Borrower shall have a quick ratio of cash and accounts receivable to
current liabilities (including all amounts due to stockholders, officers and
Affiliates) of at least 1.50 to 1.00.

 

7.2 Total Liabilities to Effective Tangible Net Worth. At the end of each fiscal
quarter throughout the term of this Agreement, Borrower shall have a ratio of
total liabilities to Effective Tangible Net Worth of not greater than 1.25 to
1.00.

 

8.   EVENTS OF DEFAULT

 

The occurrence of any of the following shall constitute an event of default
(“Event of Default”) hereunder:

 

8.1 Failure to Pay. Failure to pay any principal, interest or other sums due to
Agent or any Lender under this Agreement or any other Loan Document, when due.

 

8.2 Breach of Representations and Warranties, Affirmative, Negative or Financial
Covenants. Failure of Borrower to observe or perform any term or condition set
forth in Article 4, Article 5, Article 6, or Article 7 hereof, except that a
failure of Borrower to observe or perform any term or condition set forth in
Sections 5.5.5, 5.5.6, 5.5.7, 5.5.9, 5.7, 5.10, 5.14, or any of them, shall not
be deemed an Event of Default unless such failure continues for 5 days after the
earlier of (a) Borrower’s discovery or knowledge of such failure and (b) Agent’s
dispatch of written notice to Borrower of such failure; and except that a
failure of Borrower to observe or perform any term or condition set forth in
Sections 5.3, 5.4 (but only if the delinquent amount is less than $10,000),
5.5.3, 5.5.4, 5.5.8, or any of them, shall not be deemed an Event of Default
unless such failure continues for 30 days after the earlier of (a) Borrower’s
discovery or knowledge of such failure and (b) Agent’s dispatch of written
notice to Borrower of such failure.

 

8.3 Breach of Other Covenants. Failure of Borrower to observe or perform any
term or condition of this Agreement (other than those terms and conditions
described in Sections 8.1 and 8.2 hereof), and such failure continues for 30
days after the earlier of (a) Borrower’s discovery of such failure and (b)
Agent’s dispatch of written notice to Borrower of such failure.

 

8.4 Breach of Warranty. Any of Borrower’s representations or warranties made
herein or in any statement or certificate at any time given in writing pursuant
hereto or in connection herewith shall be or become false or misleading in any
respect, or if any such representation, warranty, statement or certification is
withdrawn.

 

8.5 Breach Under Any Other Loan Document. Any default or event of default, as
the case may be, in the observance or performance by Borrower of any material
term or condition

 

28



--------------------------------------------------------------------------------

of any other Loan Document or any other material document, instrument or
agreement with or in favor of Agent or Lenders entered into by or binding upon
Borrower, and the continuation thereof beyond any applicable period of grace or
cure provided with respect thereto.

 

8.6 Default Under Agreements with Other Persons. Any default by Borrower in the
payment of any Indebtedness (other than Indebtedness owing to Agent and
Lenders), or in the observance or performance of any conditions, covenants or
agreements related or given with respect thereto or any other agreement, the
failure to perform under which could reasonably be expected to constitute a
Material Adverse Change and, in each case, continuation thereof beyond any
applicable grace or cure period with respect thereto.

 

8.7 Judgments. One or more judgments or decrees for the payment of money in
excess of the sum of $250,000, in the aggregate, or any writ or warrant of
attachment or similar process is entered, filed or rendered against Borrower,
and such judgment(s) or decree(s) shall remain unvacated, unbonded or unstayed,
by appeal or otherwise, for a period of 30 consecutive days after the date of
entry.

 

8.8 ERISA Compliance. Failure by Borrower to meet the minimum funding
requirements under ERISA with respect to any pension plan established or
maintained by it; the occurrence of any “reportable event,” as defined in ERISA,
which could constitute grounds for termination by the PBGC of any pension plan
or for the appointment by the appropriate United States District Court of a
trustee to administer such pension plan, and such reportable event is not
corrected and such determination is not revoked within 30 days after notice
thereof has been given to the plan administrator or Borrower, as the case may
be; or the institution of any proceedings by the PBGC to terminate any such
pension plan or to appoint a trustee by the appropriate United States District
Court to administer such pension plan.

 

8.9 Insolvency; Receiver or Trustee. Borrower shall become insolvent; or admit
its inability to pay its debts as they mature; or make an assignment for the
benefit of creditors; or apply for, consent to or acquiesce in the appointment
of a trustee, receiver, liquidator, conservator or custodian for it or for a
substantial part of its property or business.

 

8.10 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against Borrower and, if
instituted against it, shall not be dismissed within 30 days thereafter.

 

8.11 Security Interest. This Agreement or any other Loan Document ceases to be
in full force and effect (including the failure of this Agreement or any other
Loan Document to create a valid and perfected security interest or lien on the
Collateral) at any time and for any reason.

 

8.12 Cessation of Business. Borrower shall voluntarily suspend its business.

 

29



--------------------------------------------------------------------------------

8.13 Material Adverse Change. Any change which, in the reasonable opinion of
Agent, has resulted in a Material Adverse Change or could reasonably be expected
to create a Material Adverse Change.

 

8.14 Attachments. If any material portion of Borrower’s properties or assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any third Person and such attachment, seizure, writ
or distress warrant or levy has not been removed, discharged or rescinded within
10 days, or if Borrower is enjoined, restrained, or in any way prevented by
court order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien or encumbrance upon any
material portion of Borrower’s assets, or if a notice of lien, levy, or
assessment is filed of record with respect to Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within 10 days after Borrower receives notice thereof, provided that none of the
foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no credit extensions will be required to be made during
such stay period).

 

9.   AGENT’S AND LENDERS’ RIGHTS AND REMEDIES UPON EVENT OF DEFAULT

 

9.1 Rights and Remedies. Upon the occurrence of an Event of Default, Agent may,
and upon the request of all Lenders shall, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

 

9.1.1 Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable; provided,
however, that upon the occurrence of an Event of Default described in Section
8.11, all Obligations shall become immediately due and payable without any
action by Agent;

 

9.1.2 Terminate the commitment of Lenders to lend and cease advancing money or
extending credit to or for the benefit of Borrower under this Agreement, under
any of the other Loan Documents, or under any other agreement between Borrower
and Lenders; provided, however, that Lenders shall have no duty to make advances
while any Event of Default or Unmatured Event of Default exists notwithstanding
any cure period provided for herein;

 

9.1.3 Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of Lenders, but without affecting Lenders’ rights
and security interests in the Collateral and without affecting the Obligations;

 

9.1.4 Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Agent reasonably considers
advisable;

 

9.1.5 Without notice or demand upon Borrower, collect the Accounts and Inventory
proceeds and give notice of assignment to any and all account debtors;

 

30



--------------------------------------------------------------------------------

9.1.6 Without notice to or demand upon Borrower, make such payments and do such
acts as Agent considers necessary or reasonable to protect its security interest
in the Collateral. Borrower agrees to assemble the Collateral if Agent so
requires, and to deliver or make available to Agent all or any portion of the
Collateral and any and all certificates of title and other documents relating
thereto as Agent may designate. Borrower authorizes Agent to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Agent’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Agent a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Agent’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

9.1.7 Without notice to or demand upon Borrower, place a “hold” on any Deposit
Account pledged as Collateral to secure the Obligations;

 

9.1.8 Without notice to or demand upon Borrower, set off and apply to the
Obligations any and all (i) balances and deposits of Borrower held by Agent or
any Lender, or (ii) indebtedness at any time owing to or for the credit or the
account of Borrower held by Agent or any Lender;

 

9.1.9 Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Agent is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Agent’s benefit;

 

9.1.10 Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrower’s premises) as Agent determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Agent deems appropriate; provided, however, that Agent shall
have no obligation to clean-up or otherwise prepare the Collateral for sale;

 

9.1.11 Agent or Lenders may credit bid and purchase at any public sale, or at
any private sale as permitted by law;

 

9.1.12 In addition to any other rights, relief or remedies afforded Agent and
Lenders, to the extent permitted by applicable law without notice to or consent
and completely without regard to the adequacy of any security for the
Obligations, Agent may have a receiver appointed as a matter of right, who may
be an employee of Agent or Lenders and may serve

 

31



--------------------------------------------------------------------------------

without bond, and all fees of such receiver and his or her attorney shall become
part of the Obligations secured by this Agreement and payable from the
disposition of the Collateral, payable upon demand with interest at the rate
applicable to Loans hereunder until repaid, and such receiver, in addition to
any other rights to which he shall be entitled, shall be authorized to sell,
foreclose or conduct a complete foreclosure on all Collateral contemplated by
this Agreement for the benefit of Agent and Lenders, pursuant to provisions of
applicable law; and

 

9.1.13 Any deficiency that exists after disposition of the Collateral as
provided above shall be paid immediately by Borrower.

 

9.2 Power of Attorney. Borrower hereby irrevocably makes, constitutes, and
appoints Agent (and any of Agent’s designated officers, employees or agents) as
Borrower’s true and lawful attorney to, upon the occurrence and during the
continuance of an Event of Default: (a) send requests for verification of
Accounts or notify account debtors of Agent’s security interest in the Accounts;
(b) endorse Borrower’s name on any checks or other forms of payment or security
that may come into Agent’s possession; (c) sign Borrower’s name on any invoice
or bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance; (f)
settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Agent determines to be
reasonable; (g) to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of Borrower where permitted by law; (h) to
modify, in its sole discretion, any intellectual property security agreement
entered into between Borrower and Agent without first obtaining Borrower’s
approval of or signature to such modification by including reference to any
right, title or interest in any Copyrights, Patents or Trademarks acquired by
Borrower after the execution hereof or to delete any reference to any right,
title or interest in any Copyrights, Patents or Trademarks in which Borrower no
longer has or claims to have any right, title or interest; and (i) transfer the
Intellectual Properly Collateral into the name of Agent or a third party to the
extent permitted under the Code; provided, however, that Agent or any of its
designees or attorneys-in-fact may exercise such power of attorney to sign the
name of Borrower on any of the documents described in Section 3.1.3, and to do
any and all things necessary in the name and on behalf of Borrower in order to
perfect, or continue the perfection of, Agent’s security interests in the
Collateral, regardless of whether an Event of Default has occurred or is
continuing. Borrower agrees that neither Agent, nor any of its designees or
attorneys-in-fact, will be liable for any act of commission or omission, or for
any error of judgment or mistake of fact or law with respect to the exercise of
the power of attorney granted under this Section 9.2, other than as a result of
its or their gross negligence or willful misconduct. The appointment of Agent as
Borrower’s attorney in fact and each and every one of Agent’s rights and powers
granted under this Section 9.2, being coupled with an interest, shall be
irrevocable until all of the Obligations have been indefeasibly paid in full,
Lenders’ obligation to provide advances hereunder has been terminated, and all
Borrower’s duties hereunder have been performed in full.

 

9.3 Accounts Collection. At any time during the term of this Agreement, Agent
may notify any Person owing funds to Borrower of Agent’s security interest in
such funds and verify

 

32



--------------------------------------------------------------------------------

the amount of such Account. In the Event of a Default, Agent may, at its
election, collect such funds directly from the Account debtors.

 

9.4 Payment of Expenses by Agent. If Borrower fails to pay any amounts or
furnish any required proof of payment due to third persons or entities, as
required under the terms of this Agreement, then Agent may do any or all of the
following after reasonable notice to Borrower: (a) make payment of the same or
any part thereof; (b) set up such reserves under the Revolving Facility as Agent
deems necessary to protect Agent from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 5.3
hereof, and take any action with respect to such policies as Agent deems
prudent. Any amounts so paid or deposited by Agent shall be immediately due and
payable, and shall bear interest at the rate applicable to the Loans from time
to time, and shall be secured by the Collateral. Any payments made by Agent
shall not constitute an agreement by Agent to make similar payments in the
future or a waiver by Agent of any Event of Default under this Agreement.

 

9.5 No Obligation to Pursue Others. Agent shall have no obligation to attempt to
satisfy the Obligations by collecting them from any third Person which may be
liable for them or any portion thereof, and Agent may release, modify or waive
any collateral provided by any other Person as security for the Obligations or
any portion thereof, all without affecting Agent’s rights against Borrower.
Borrower waives any right it may have to require Agent to pursue any third
Person for any of the Obligations.

 

9.6 Compliance with Other Laws. Agent may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral, and
Agent’s compliance therewith will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

9.7 Warranties. Agent may sell the Collateral without giving any warranties as
to the Collateral. Agent may specifically disclaim any warranties of title or
the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

9.8 Sales on Credit. If Agent sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event that the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrower will be credited with the proceeds of such sale.

 

9.9 No Marshaling. Agent shall be under no obligation to marshal any assets in
favor of Borrower, or against or in payment of the Obligations or any other
obligation owned to Agent by Borrower or any other Person.

 

9.10 Government Consents. Upon the exercise by Agent of any power, right,
privilege, or remedy pursuant to this Agreement which requires any consent,
approval, registration, qualification, or authorization of any federal, state,
local or other governmental authority, Borrower agrees to execute and deliver,
or will cause the execution and delivery of, all applications, certificates,
instruments, assignments, and other documents and papers that Agent

 

33



--------------------------------------------------------------------------------

or any purchaser of the Collateral may be required to obtain for such
governmental consent, approval, registration, qualification, or authorization.

 

9.11 Agent’s and Lenders’ Liability for Collateral. So long as Agent complies
with its obligations under the Code, Agent and Lenders shall not in any way or
manner be liable or responsible for: (a) the safekeeping of the Collateral; (b)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause; (c) any diminution in the value thereof; or (d) any act or default of
any carrier, warehouseman, bailee, forwarding agency, or other person
whomsoever. All risk of loss, damage or destruction of the Collateral shall be
borne by Borrower.

 

9.12 Waiver of Defaults. No Event of Default shall be waived by Agent or Lenders
except in a written instrument specifying the scope and terms of such waiver and
signed by an authorized officer of Agent, and such waiver shall be effective
only for the specific time(s) and purpose(s) given. No single or partial
exercise of any right, power, or privilege hereunder, nor any delay in the
exercise thereof, shall preclude other or further exercise of Agent’s or
Lenders’ rights. No waiver of any Event of Default shall extend to any other or
further Event of Default. No forbearance on the part of Agent or Lenders in
enforcing any of their rights or remedies hereunder or any of the other Loan
Documents shall constitute a waiver of any of their rights or remedies. Borrower
expressly agrees that this Section may not be waived or modified by Agent or
Lenders by course of performance, estoppel or otherwise.

 

9.13 Application of Proceeds. The proceeds of any Collateral obtained pursuant
to this Article 9 or disposed of pursuant to this Article 9 shall be applied as
follows:

 

(a) first, to the payment of any and all expenses of collection (including
attorney’s fees) incurred by the Agent, whether or not suit is commenced;

 

(b) next, to the payment of those costs and expenses incurred by Agent in
protecting, preserving, enforcing, collecting, selling or disposing of the
Collateral;

 

(c) next, to the payment of accrued and unpaid interest on the Loans;

 

(d) next, to the payment of the outstanding principal balance owing on the Loans
(with the portion allocable to each Loan being a percentage equal to the
outstanding principal balance owing on that Loan divided by the total
outstanding principal balance owing on all Loans);

 

(e) next, to the payment of any fees owing to the Agent;

 

(f) next, to the payment of any fees owing to the Lenders;

 

(g) next, to the payment of all other Obligations then owing; and

 

(h) next, if all commitments of Agent and Lenders under the Loan Documents have
been terminated and no other Obligations are outstanding, and Agent and Lenders
have no

 

34



--------------------------------------------------------------------------------

further obligation to extend any other financing to Borrower, any surplus then
remaining shall be paid to Borrower, subject, however, to the rights of any
holder of any then existing Lien of which the Agent has actual notice (without
investigation).

 

9.14 Remedies Cumulative. Agent’s and Lenders’ rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative and
not alternative. Agent and Lenders shall have all other rights, powers and
remedies not inconsistent herewith as provided under the Code, by law, or in
equity against Borrower or any other person, including but not limited to
Lenders’ rights of setoff or banker’s lien. No exercise by Agent or Lenders of
one right or remedy shall be deemed an election, and no waiver by Lenders of any
Event of Default on Borrower’s part shall be deemed a continuing waiver. No
delay by Agent or Lenders shall constitute a waiver, election, or acquiescence
by it. No waiver by Agent and Lenders shall be effective unless made in a
written document signed on behalf of Lenders and then shall be effective only in
the specific instance and for the specific purpose for which it was given.

 

9.15 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Lenders on which Borrower may in any way be liable.

 

10.    AGENT AND LENDERS

 

10.1 Appointment of Agent.

 

10.1.1 Each Lender hereby designates Comerica as Agent to act as herein
specified. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of a Note shall be deemed irrevocably to authorize, Agent
to take such action on its behalf under the provisions of this Agreement and the
Notes and the other Loan Documents and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Agent shall hold all Collateral and all payments
of principal, interest, and fees received pursuant to this Agreement or any Loan
Document for the benefit of Lenders to be distributed as provided herein. Agent
may perform any of its duties hereunder by or through its agents or employees.

 

10.1.2 The provisions of this Article 10 are solely for the benefit of Agent and
Lenders, and neither Borrower nor any other Person shall have any rights as a
third party beneficiary of any of the provisions hereof (other than Section
10.9). In performing its functions and duties under this Agreement and the Loan
Documents, Agent shall act solely as agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrower or any other Person.

 

10.2 Nature of Duties of Agent. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Loan Documents.
Neither Agent nor any of

 

35



--------------------------------------------------------------------------------

its officers, directors, employees or agents shall be liable for any action
taken or omitted by it as such hereunder or in connection herewith, unless
caused by its or their gross negligence or willful misconduct. The duties of
Agent shall be mechanical and administrative in nature; Agent shall not have by
reason of this Agreement or the Loan Documents a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or the Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the Loan Documents except
as expressly set forth herein or therein.

 

10.3 Lack of Reliance on Agent

 

10.3.1 Independently and without reliance upon Agent, each Lender, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
Borrower in connection with the taking or not taking of any action in connection
herewith and (ii) its own appraisal of the creditworthiness of Borrower and,
except as expressly provided in this Agreement, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or at any time or times
thereafter.

 

10.3.2 Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement, the Loan Documents,
or the Notes or the financial or other condition of Borrower or any other
Person. Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Loan Documents, or the Notes or the financial condition of
Borrower or any other Person, or the existence or possible existence of any
Unmatured Event of Default or Event of Default, unless specifically requested to
do so in writing by any Lender.

 

10.4 Certain Rights of Agent. Agent shall have the right to request instructions
from Lenders at any time. If Agent shall request instructions from Lenders with
respect to any act or action (including the failure to act) in connection with
this Agreement, Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from all Lenders,
and Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder in accordance with the instructions of all Lenders,

 

10.5 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other documentary, teletransmission or telephone message believed by it to be
genuine and correct and to have been signed, sent or made by the proper person.
Agent may consult with legal counsel (including counsel for Borrower with
respect to matters concerning Borrower), independent public accountants and
other experts

 

36



--------------------------------------------------------------------------------

selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

10.6 Indemnification of Agent. To the extent Agent is not reimbursed and
indemnified by Borrower, each Lender will reimburse and indemnify Agent, in
proportion to its respective share of the Obligations for and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever (including all expenses) which
may be imposed on, incurred by or asserted against Agent in performing its
duties hereunder, in any way relating to or arising out of this Agreement or the
Loan Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct.

 

10.7 Agent in its Individual Capacity. With respect to its obligation to lend
under this Agreement, the Loans made by it, the Notes issued to it, Agent shall
have the same rights and powers hereunder as any other Lender or holder of a
Note or participation interests and may exercise the same as though it was not
performing the duties specified herein; and the terms Agents, holders of Notes,
or any similar terms shall, unless the context clearly otherwise indicates,
include Agent in its individual capacity. Agent may accept deposits from, lend
money to, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory or other business with Borrower or any of the
Subsidiaries or any Affiliate of Borrower as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Borrower or any of the Subsidiaries for services in connection with this
Agreement and the Loan Documents and otherwise without having to account for the
same to Lenders.

 

10.8 Holders of Notes. Agent may deem and treat the payee of any Note as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.

 

10.9 Successor Agent

 

10.9.1 Agent may, upon twenty (20) Business Days’ notice to Lenders and
Borrower, resign at any time (effective upon the appointment of a successor
Agent pursuant to the provisions of this Section 10.9) by giving written notice
thereof to Lenders and Borrower. Upon any such resignation, Lenders shall have
the right, upon five (5) days’ notice and approval by Borrower (which approval
shall not be unreasonably withheld or delayed), to appoint a successor Agent. If
no successor Agent (i) shall have been so appointed by Lenders, and (ii) shall
have accepted such appointment within forty five (45) days after the retiring
Agent’s giving of notice of resignation, then, upon five (5) days’ notice to
Lenders and Borrower, the retiring Agent may, on behalf of Lenders, appoint a
successor Agent.

 

37



--------------------------------------------------------------------------------

10.9.2 Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

10.9.3 In the event of a material breach by Agent of its duties hereunder, Agent
may be removed by Lenders for cause and the provisions of this Section 10.9
shall apply to the appointment of a successor Agent.

 

10.10 Collateral Matters

 

10.10.1 Each Lender authorizes and directs Agent to enter into the Loan
Documents for the benefit of Lenders. Each Lender hereby agrees, and each holder
of any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by Agent in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by Agent of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all Lenders.
Agent is hereby authorized on behalf of all Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time, to take any
action with respect to any collateral or Loan Documents which may be necessary
to perfect and maintain perfected the Liens upon the collateral granted pursuant
to the Loan Documents.

 

10.10.2 Lenders hereby authorize Agent, at its option and in its discretion, to
release any Lien granted to or held by Agent upon any collateral (i) upon
termination of Lenders’ obligations hereunder, and payment and satisfaction of
all of the Obligations at any time arising under or in respect of this Agreement
or the Loan Documents or the transactions contemplated hereby or thereby, (ii)
to the extent authorized by this Agreement or the other Loan Documents (and
Agent may rely conclusively on any certificate or other documents provided by
Borrower in connection therewith, without further inquiry), or (iii) if
approved, authorized or ratified in writing by all Lenders. Upon request by
Agent at any time, Lenders will confirm in writing Agent’s authority to release
particular types or items of collateral pursuant to this Section 10.10.

 

10.10.3 Agent may (and is hereby irrevocably authorized by all Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to Agent for the benefit of Lenders herein pursuant to Subsection
10.10.2; provided that (i) Agent shall not be required to execute any such
document on terms which, in Agent’s opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the collateral.

 

38



--------------------------------------------------------------------------------

10.10.4 Agent shall have no obligation whatsoever to Lenders or to any other
Person to assure that the collateral exists or is owned by Borrower or is cared
for, protected or insured or that the Liens granted to Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 10.10 or in any of the Loan Documents, it
being understood and agreed that in respect of the collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

 

10.11 Actions with Respect to Defaults. In addition to Agent’s right to take
actions on its own accord as permitted under this Agreement, Agent shall take
such action with respect to an Unmatured Event of Default or Event of Default as
shall be directed by all Lenders; provided that until Agent shall have received
such directions. Agent may {but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Unmatured Event of Default
or Event of Default as it shall deem advisable and in the best interests of
Lenders.

 

10.12 Delivery of Information. Agent shall not be required to deliver to any
Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from Borrower, any Agent
or any other Person under or in connection with this Agreement or any Loan
Document except (i) as specifically provided in this Agreement or any Loan
Document and (ii) as specifically requested from time to time in writing by any
Lender with respect to a specific document, instrument, notice or other written
communication received by and in the possession of Agent at the time of receipt
of such request and then only in accordance with such specific request.

 

10.13 Register. Agent, on behalf of Borrower, shall maintain a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amounts of the Loans owing to, and any Notes
evidencing the Loans owned by, each Lender from time to time. Notes and the
Loans evidenced thereby may be assigned or otherwise transferred in whole or in
part only by registration of such assignment or transfer on the Register (and
each Note shall expressly so provide). Any assignment or transfer of all or part
of such Loan(s) and the Note(s) evidencing the same shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note(s) evidencing such Loan(s), accompanied by a duly executed agreement
effecting the assignment, and thereupon one or more new Note(s) in the same
aggregate principal amount shall be issued to the designated Assignee Lender(s)
and the old Note(s) shall be returned by Agent to Borrower marked cancelled. The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower, Agent and Lenders shall treat each Person whose name is recorded
in the Register as the owner of a Loan or other obligation hereunder (whether or
not evidenced by a Note) as the owner thereof for all purposes of this Agreement
and the other Loan Documents, notwithstanding any notice to the contrary. Any
assignment of any Loan or other obligation hereunder (whether or not evidenced
by a Note) shall be effective only upon appropriate entries with respect thereto
being made in the Register.

 

39



--------------------------------------------------------------------------------

10.14 Sharing of Payments, Etc. If any Lender shall obtain any payment whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise in excess of its ratable share of payments on account of the Loans or
Reimbursement Obligations owing to all Lenders, then such Lender shall forthwith
purchase from the other Lenders such participations in the Loans or
Reimbursement Obligations owing to them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender, shall repay to the purchasing Lender, the
purchase price to the extent of such recovery, together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender, in respect of the total amount so recovered. Borrower agrees
that any Lender purchasing a participation from another Lender pursuant to this
Section, may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation.

 

10.15 Replacement of Affected Lenders. If any Lender (other than Agent) (x) is
owed a material amount of increased costs under Section 1.8 or ceases to be
obligated to make LIBOR Lending Rate Loans as a result of the operation of
Sections 1.9 or 1.10, (y) refuses to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved pursuant to Section 11.3 by the Majority Lenders, or (z) is in
default of its obligations hereunder, then Agent shall have the right, but not
the obligation, to replace such Lender (the “Replaced Lender”) with one or more
Persons who are eligible to be assignees under Section 11.9(c) of this Agreement
(collectively, the “Replacement Lender”) provided, that:

 

(a) at the time of any replacement pursuant to this Section 10.15, the
Replacement Lender shall enter into one or more assignment agreements pursuant
to Section 11.9(c) pursuant to which the Replacement Lender shall acquire all of
the Commitments and outstanding Loans of the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (A) the principal of, and all accrued interest on, all
outstanding Loans of the Replaced Lender, (B) an amount equal to all unpaid
reimbursement obligations that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then unpaid interest with respect thereof at
such time, and (C) all accrued, but theretofore unpaid fees owing to the
Replaced Lender, (y) Agent, the registration and processing fee set forth in
Section 11.9(c);

 

(b) all obligations of Borrower owing to the Replaced Lender (other than those
specifically described in preceding clause (a) in respect of which the
assignment purchase price has been, or is concurrently being, paid) shall be
paid by Borrower in full to such Replaced Lender concurrently with such
replacement; and

 

(c) upon the execution of the respective assignment documentation pursuant to
preceding clause (a) and the payment of amounts referred to in preceding clauses
(a) and (b), the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to

 

40



--------------------------------------------------------------------------------

constitute a Lender hereunder, except with respect to indemnification provision
of this Agreement and the other Loan documents, which shall survive as to such
Replaced Lender.

 

11.   MISCELLANEOUS PROVISIONS

 

11.1 Other Loan(s). Any loan made by Lenders to Borrower prior to or after the
date of this Agreement and other obligations outstanding from Borrower to
Lenders are subject to the terms and conditions of this Agreement (“Other
Loans”) unless otherwise agreed in writing by Borrower and Lenders. Any default
by Borrower under the terms and conditions of the Other Loans will constitute an
Event of Default under this Agreement if such default under the Other Loans
continues for 15 days after the earlier of (a) Borrower’s discovery of such
failure; and (b) Agent’s dispatch of written notice to Borrower of such failure,
except where the obligation under the Other Loans is $20,000 or less then the
cure period will be 30 days, not 15 days. The interest rate, payments of
principal and interest and the other terms contained in any note(s) evidencing
any such prior loan(s) shall remain in full force and effect, and Borrower
ratifies the continuing effectiveness of any such prior note(s) and agrees to
continue to make payments in accordance with the terms thereof.

 

11.2 Failure or Indulgence Not Waiver. No failure or delay on the part of Agent,
Lenders or any holder of notes issued hereunder, in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing under this Agreement or any note(s) issued in
connection with a Loan that Lenders may make hereunder, are cumulative to, and
not exclusive of, any rights or remedies otherwise available.

 

11.3 Amendments and Waivers. Neither this Agreement nor any Loan Document, nor
any terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 11.3. Lenders may (by action of
the Majority Lenders), or, with the written consent of the Majority Lenders,
Agent may, on behalf of the Lenders, from time to time, (a) enter into with
Borrower or any other Person written amendments, supplements or modifications
hereto and to the Loan Documents or (b) waive, on such terms and conditions as
the Majority Lenders or Agent, as the case may be, may specify in such
instrument, any of the requirements of this Agreement or the Loan Documents or
any Event Default or Unmatured Event of Default and its consequences, if, but
only if, such amendment, supplement, modification or waiver is in writing and is
signed by the party asserted to be bound thereby (or, with respect to the
Lenders, by the Majority Lenders, or, with the written consent of the Majority
Lenders, Agent), and then such amendment, supplement, modification or waiver
shall be effective only in the specific instance and specific purpose for which
given; provided, however, that no such waiver and no such amendment, supplement
or modification shall:

 

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
any installment thereof or reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof or increase the
amount or extend the expiration date of any Commitment of any Lender in each
case without the consent of each Lender affected thereby; or

 

41



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section 11.3 or reduce the
percentage specified in the definition of Majority Lenders, or consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the Loan Documents or (except in connection with a
transaction covered by Subsection 10.10.2) release or all or substantially all
of the Collateral, in each case without the written consent of all the Lenders;
or

 

(iii) amend, modify or waive any provision of Article 10 without the written
consent of the then Agent; or

 

(iv) amend, modify or waive any provision of this Agreement regarding the
allocation of prepayment amounts to the Loans or the application of such
prepayment amounts to the respective installments of principal under the
respective Loans without the written consent of the Majority Lenders with
respect to the applicable Loan; or

 

(v) amend, modify or waive any provision of any Loan Document that provides for
the ratable sharing by the Lenders under such Loan Document of the proceeds of
any realization on the Collateral to provide for a non-ratable sharing thereof,
without the consent of the Majority Lenders.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon Borrower, Lenders,
Agent and all future holders of the Loans. In the case of any waiver, Borrower,
Lenders and Agent shall be restored to their former positions and rights
hereunder and under the Loan Documents, and any Event of Default or Unmatured
Event of Default waived shall be deemed to be cured and not continuing; no such
waiver shall extend to any subsequent or other Event of Default or Unmatured
Event of Default or impair any right consequent thereon.

 

11.4 Construction; Interpretation.

 

11.4.1 Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Agent, Lenders or Borrower, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.

 

11.4.2 Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the term “including” is not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. An Event of Default shall “continue”
or be “continuing” until such Event of Default has been cured or waived in
writing by Agent. Section, subsection, clause, schedule, and exhibit references
are to this Agreement unless otherwise specified. Any reference in this
Agreement or in the Loan Documents to this Agreement or any

 

42



--------------------------------------------------------------------------------

of the Loan Documents shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, and
supplements, thereto and thereof, as applicable. All accounting terms shall have
the meanings applied under GAAP unless otherwise specified. All section titles
appear as a matter of convenience only and shall not affect the interpretation
of this Agreement.

 

11.4.3 Each covenant hereunder shall be given independent effect so that if a
particular action or condition is not permitted by such covenant, the fact that
it would be permitted by an exception to, or would be otherwise within the
limitations of, another covenant shall not avoid the occurrence of an Event of
Default.

 

11.5 Cumulative Effect; Conflict of Terms. The provisions of the other Loan
Documents are hereby made cumulative with the provisions of this Agreement.
Except as otherwise provided in any of the other Loan Documents by specific
reference to the applicable provision of this Agreement, if any provision
contained in this Agreement is in direct conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Agreement shall govern and control.

 

11.6 Counterparts; Entire Agreement. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. This Agreement, together with the other Loan Documents, constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
thereto.

 

11.7 Agent’s Expenses and Attorney’s Fees. If, at any time or times regardless
of whether an Event of Default then exists, Agent pays or incurs legal or
accounting expenses or any other costs or expenses in connection with (a) the
negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, (b) the administration of this Agreement or any of the
other Loan Documents and the transactions or the Collateral contemplated hereby
and thereby, (c) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, a Lender, Borrower, or any other person) in any
way relating to the Collateral, this Agreement or any of the other Loan
Documents or Borrower’s affairs, (d) any attempt to enforce any rights of Agent
against Borrower or any other person which may be obligated to Agent by virtue
of this Agreement or any of the other Loan Documents, whether or not suit is
filed, or (e) any attempt to inspect, verify, protect, preserve, restore,
collect, sell, liquidate or otherwise dispose of or realize upon the Collateral,
then all such legal and accounting expenses (including all reasonable attorneys’
fees) together with all other costs and expenses of Agent shall be payable by
Borrower without demand after notice, and Borrower shall promptly pay all such
amounts payable to Agent under this Section 11.7, and all such amounts shall be
secured by the Collateral and shall bear interest from the date of such notice
until paid in full at the rate applicable to the Loans from time to time. If
suit is brought to enforce any provision of this Agreement, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and court costs in
addition to any other remedy or recovery awarded by the court.

 

43



--------------------------------------------------------------------------------

11.8 Taxes and Fees. Should any tax (other than a tax based upon the net income
of Agent or Lenders) or recording or filing fee become payable in respect of
this Agreement or any of the Loan Documents, any of the Collateral, or any
amendment, modification or supplement hereof or thereof, Borrower agrees to pay
such taxes (or reimburse Agent and Lenders therefor), together with any interest
or penalties thereon, and agrees to hold Agent and Lenders harmless with respect
thereto.

 

11.9 Successors and Assigns; Participations; Disclosure.

 

(a) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that Borrower may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of all Lenders and any such prohibited assignment or
transfer by Borrower shall be void.

 

(b) Each Lender may make, carry or transfer the Loans at, to or for the account
of, any of its branch offices or the office of an Affiliate of such Lender or to
any Federal Reserve Bank, all without Borrower’s consent.

 

(c) Each Lender may, at its own expense, assign to one or more banks or other
financial institutions all or a portion of its rights (including voting rights)
and obligations under this Agreement and the Loan Documents with the prior
written consent of Agent, which consent shall not be unreasonably withheld, and
with the prior written consent of Borrower if the assignee’s Commitment
immediately after the assignment would be less than $3,000,000.00 or the
assignor’s Commitment immediately after the assignment would be greater than
zero and less than $3,000,000.00, which consent shall not be unreasonably
withheld. Such assignment shall be pursuant to an Assignment and Acceptance in
the form of Exhibit 6. In the event of any such assignment by any Lender
pursuant to this Section 11.9(c), such Lender’s obligations under this Agreement
arising after the effective date of such assignment shall be released and
concurrently therewith, transferred to and assumed by such Lender’s assignee to
the extent provided for in the Assignment and Acceptance. Upon its receipt of an
Assignment and Acceptance effecting an assignment pursuant to and in accordance
with this Section 11.9(c) duly executed by an assigning Lender and an assignee
Lender (and by Agent), together with payment by the assigning Lender or the
assignee Lender to Agent of a registration and processing fee of Three Thousand
Five Hundred Dollars ($3,500), Agent shall promptly accept such assignment and,
on the effective date determined pursuant thereto, record the information
contained therein in the Register and give notice of such acceptance and
recordation to Lenders and Borrower. For avoidance of doubt, the parties to this
Agreement acknowledge that the provisions of this Section 11.9 concerning
assignments of Loans and Notes relate only to absolute assignments (whether or
not arising as the result of foreclosure of a security interest) and that such
provisions do not prohibit assignments creating security interests, including,
without limitation, any pledge or assignment by a Lender of any Loan or Note to
any Federal Reserve Bank in accordance with applicable law.

 

(d) Each Lender may at any time sell to one or more banks or other financial
institutions (each a “Participant”) participating interests in the Loans, the
Letters of Credit and in any other interest of such Lender hereunder. In the
event of any such sale by a Lender of a

 

44



--------------------------------------------------------------------------------

participating interest to a Participant, such Lender’s obligations under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, and Borrower shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

(e) Borrower authorizes each Lender to disclose to any assignee under Section
11.9(c) or any Participant (either, a “Transferee”) and any prospective
Transferee any and all financial information in such Lender’s possession
concerning Borrower which has been delivered to such Lender by Borrower pursuant
to this Agreement or which has been delivered to such Lender by Borrower in
connection with such Lender’s credit evaluation prior to entering into this
Agreement.

 

(f) Borrower agrees that each Lender may use Borrower’s and the Subsidiaries’
name(s) in advertising and promotional materials, and in conjunction therewith,
each Lender may disclose the amount of the Loans and the purpose thereof.

 

11.10 Applicable Law. This Agreement, the other Loan Documents and any and all
other agreements and instruments required by Agent or Lenders in connection
therewith shall be governed by and construed according to the internal laws of
the state of California, except to the extent that the Code provides for the
application of the laws of another state and except to the extent expressed to
the contrary in any of the Loan Documents. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

11.11 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (unless expressly provided to the contrary). If
personally delivered or delivered by fax, such notices shall be effective when
delivered, and in the case of mailing, such notices shall be effective 2
Business Days after sending by first class mail, postage prepaid, in each case
addressed to the parties as set forth on the signature page of this Agreement,
or to such other address as a party shall have designated to the other in
writing in accordance with this Section. The giving of at least 5 days’ notice
before Agent or Lenders shall take any action described in any notice shall
conclusively be deemed reasonable for all purposes; provided, that this shall
not be deemed to require Agent or Lenders to give such 5 days’ notice, or any
notice, if not specifically required to do so in this Agreement.

 

11.12 Further Action. Borrower shall, from time to time, upon written request of
Agent, promptly make, execute acknowledge and deliver, or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and promptly take all such further action as may be required to
carry out the intent and purpose of this Agreement and the other Loan Documents,
and to provide for the Loans under and payment of the Notes, according to the
intent and purpose herein and therein expressed.

 

45



--------------------------------------------------------------------------------

11.13 Severability. In case any one or more of the obligations of Borrower under
this Agreement, any Note, or any of the other Loan Documents shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of Borrower shall not in any way be
affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of Borrower under this Agreement, the Notes or
any of the other Loan Documents in any other jurisdiction.

 

11.14 Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, representations and warranties of Borrower made herein or in any of
the Loan Documents, or in any certificate, report, financial statement or other
document furnished by or on behalf of Borrower in connection with this Agreement
or any of the Loan Documents, shall be deemed to have been relied upon by Agent
and Lenders, notwithstanding any investigation heretofore or hereafter made by
Agent or Lenders or on Agent or Lenders’ behalf, and those covenants and
agreements of Borrower in this Agreement (together with any other indemnities of
Borrower contained elsewhere in this Agreement or in any of the Loan Documents)
shall survive the termination of this Agreement and the repayment in full of the
Indebtedness.

 

11.15 Effective Upon Execution. This Agreement shall become effective upon the
execution hereof by Agent, Lenders and Borrower and shall remain effective until
the Indebtedness under this Agreement and each of the Notes shall have been
repaid and discharged in full and no commitment to extend any credit hereunder
(whether optional or obligatory) remains outstanding.

 

11.16 Confidentiality. In handling any confidential information, Agent and
Lenders shall exercise the same degree of care that they exercise with respect
to their own proprietary information of the same types to maintain the
confidentiality of any non-public information thereby received or received
pursuant to this Agreement, except that disclosures of such information may be
made: (a) to the subsidiaries or Affiliates of Agent or Lenders in connection
with their present or prospective business relations with Borrower; (b) to
prospective transferees or purchasers of any interest in the Loans, provided
that they have entered into a comparable confidentiality agreement in favor of
Borrower and have delivered a copy to Borrower; (c) as required by law,
regulations, rule or order, subpoena, judicial order or similar order; (d) as
may be required in connection with the examination, audit or similar
investigation of Agent or Lenders; and (e) as Agent or Lenders may deem
appropriate in connection with the exercise of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(i) is in the public domain or in the knowledge or possession of Agent or
Lenders when disclosed to Agent or Lenders, or becomes part of the public domain
after disclosure to Agent or Lenders through no fault of Agent or Lenders; or
(ii) is disclosed to Agent or Lenders by a third party, provided Agent and
Lenders do not have actual knowledge that such third party is prohibited from
disclosing such information.

 

11.17 Time of the Essence. Time is hereby declared to be of the essence of this
Agreement and every part hereof.

 

46



--------------------------------------------------------------------------------

11.18 Waiver of Jury Trial. EACH OF THE UNDERSIGNED BORROWER AND EACH LENDER
ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT
IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR
MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION
REGARDING THE INTERPRETATION, PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY
RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

This Agreement is duly executed on behalf of each of the parties hereto by duly
authorized officers as of the date first above written.

 

COMERICA BANK-CALIFORNIA,

a California banking corporation

     

ROXIO, INC.,

a Delaware corporation

By:  

/S/    MATTHEW WRIGHT

--------------------------------------------------------------------------------

      By:  

/s/    R. ELLIOT CARPENTER

--------------------------------------------------------------------------------

Name:

 

Matthew Wright

--------------------------------------------------------------------------------

     

Name:

 

R. Elliot Carpenter

--------------------------------------------------------------------------------

Title:

 

CBO

--------------------------------------------------------------------------------

     

Title:

 

CFO

--------------------------------------------------------------------------------

Address for Notices:

      Address for Notices:

1331 North California Blvd.

      461 S. Milpitas Blvd.

Suite 400

      Milpitas, CA 95035

Walnut Creek, CA 94596

       

Facsimile No.: (925) 941-1999

      Facsimile No.: (408) 635-7606

 

47



--------------------------------------------------------------------------------

APPENDIX A

 

GENERAL DEFINITIONS

 

When used in the Loan and Security Agreement dated as of March 8, 2002 by and
between Roxio, Inc., a Delaware corporation, and Comerica Bank-California, a
California banking corporation, the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

 

Accounts—all presently existing and hereafter arising accounts, accounts
receivable, contract rights and other forms of monetary obligations and
receivables (including healthcare receivables) owing to Borrower, and any credit
insurance, guaranties, or security therefor, irrespective of whether earned by
performance.

 

Affiliate—shall mean, when used with respect to any Person, any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

Agreement—the Loan and Security Agreement referred to in the first sentence of
this Appendix A, all Schedules and Exhibits thereto, and this Appendix A,
together with all amendments, modifications and supplements thereto, and
restatements thereof.

 

Bankruptcy Code—the United States Bankruptcy Code (11 U.S.C. § 101 et seq.), as
amended, and any successor statute.

 

Base Lending Rate—the variable per annum rate equal to the Base Rate plus the
Base Lending Rate Margin.

 

Base Lending Rate Margin—negative 0.50 percentage points (negative fifty basis
points).

 

Base Lending Rate Portion—any portion of any Loan so designated in accordance
with this Agreement

 

Base LIBOR—as applied to any Interest Period for a LIBOR Lending Rate Portion,
shall mean the rate equal to the arithmetic mean (rounded upward to the nearest
one-hundredth of one percent (.01%)) of: (i) the offered rates per annum for
deposits in U.S. Dollars for a period equal to such Interest Period which

 

A-1



--------------------------------------------------------------------------------

appears at 11:00 a.m., London time, on the Reuters Screen LIBOR Page on the
LIBOR Business Day that is two (2) LIBOR Business Days prior to the first day of
such Interest Period, in each case if at least four (4) such offered rates
appear on such page, or (ii) if clause (i) is inapplicable, (a) the offered rate
per annum for deposits in U.S. Dollars for a period equal to such Interest
Period which appears at 11:00 a.m., London time, on the Telerate Monitor on
Telerate Screen 3750 on the LIBOR Business Day that is two (2) LIBOR Business
Days prior to the first day of such Interest Period; or (b) if subclause (a) is
inapplicable, the arithmetic mean (rounded upward to the nearest one-hundredth
of one percent (.01%)) of the interest rates per annum offered by at least three
(3) prime banks selected by Agent at approximately 11:00 a.m., London time, on
the LIBOR Business Day that is two (2) LIBOR Business Days prior to such date
for deposits in U.S. Dollars to prime banks in the London interbank market, in
each case for a period equal to such Interest Period in an amount equal to the
amount to which the LIBOR Rate shall apply.

 

Base Rate—means that variable rate of interest so announced by Agent at its
headquarters office in San Jose, California as its “Base Rate” from time to
time, which serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and which rate may not be
the lowest rate of interest charged by Agent to any of its customers.

 

Borrower’s Books—means all of Borrower’s books and records including: ledgers;
records indicating, summarizing, or evidencing Borrower’s properties or assets
(including the Collateral) or liabilities; all information relating to
Borrower’s business operations or financial condition; and all computer
programs, disk or tape files, printouts, runs, or other computer prepared
information.

 

Business Day—any day that is not a Saturday, Sunday, or other day on which banks
in the State of California are authorized or required to close.

 

Chattel Paper—all chattel paper (including tangible chattel paper and electronic
chattel paper) (as such terms are defined in the Code).

 

Closing Date—the date of the making of the initial Loan under the Agreement or
any predecessor agreements.

 

Code—the California Uniform Commercial Code, as amended or supplemented from
time to time, including revised Division 9 of the Uniform Commercial
Code-Secured Transactions, added by Stats. 1999, c.991 (S.B. 45), §35, operative
July 1, 2001. Any and all terms used in the Agreement which arc defined in the
UCC shall be construed and defined in accordance with the meaning and definition
ascribed to such terms under the UCC, unless otherwise defined herein.

 

Collateral—all of Borrower’s right, title, and interest in and to each of the
following:

 

A-2



--------------------------------------------------------------------------------

(a) the Accounts;

 

(b) Borrower’s Books;

 

(c) the Chattel Paper;

 

(d) the Deposit Accounts;

 

(e) the Equipment;

 

(f) the General Intangibles;

 

(g) the Goods;

 

(h) the Inventory;

 

(i) the Investment Property;

 

(j) the Letter of Credit Rights;

 

(k) the Negotiable Collateral;

 

(l) the Intellectual Property Collateral;

 

(m) the Supporting Obligations;

 

(n) the accounts identified in Schedule 4 to this Agreement and in all other
accounts owned by or in Borrower’s name with the institutions identified in
Schedule 4, including all money, security entitlements, investment property,
stocks, instruments or other property now or hereafter contained in those
accounts, together with all property and financial assets substituted therefor
or for any part thereof, all interest, dividends, increases, profits, new
financial assets or other increments, distributions or rights of any kind
received on account of any of the foregoing, and all other income received in
connection therewith and all products or proceeds thereof (whether cash or
non-cash proceeds);

 

(o) any money, or other assets of Borrower that now or hereafter come into the
possession, custody, or control of Agent or Lenders; and

 

(p) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the
Collateral, or other tangible or intangible property received or receivable from
the sale, exchange, collection, lease, license, use or other disposition of any
of the foregoing, or any portion thereof or interest therein, and the proceeds
thereof.

 

A-3



--------------------------------------------------------------------------------

Commitments—for each Lender, its Pro Rata Share of the Maximum Revolving Amount.

 

Copyrights—any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held.

 

Deposit Account—any demand, time, savings, passbook or similar account now or
hereafter maintained by or for the benefit of Borrower with an organization that
is engaged in the business of banking including a bank, savings bank, savings
and loan association, credit union and trust companies, and all funds and
amounts therein, whether or not restricted or designated for a particular
purpose.

 

Documents—any and all documents and documents of title, including documents of
title, bills of lading, dock warrants, dock receipts, warehouse receipts and
other documents of Borrower, whether or not negotiable, and includes all other
documents which purport to be issued by a bailee or agent and purport to cover
goods in any bailee’s or agent’s possession which are either identified or are
fungible portions of an identified mass, including such documents of title made
available to Borrower for the purpose of ultimate sale or exchange of goods or
for the purpose of loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with goods in an manner
preliminary to their sale or exchange, in each case whether now existing or
hereafter acquired.

 

EBITDA—with respect to any period, the sum of: (a) Borrower’s net income after
taxes, plus, (b) interest expense, plus (c) accrued federal and state income
taxes, plus (d) accrued depreciation and amortization expense.

 

Effective Tangible Net Worth—as of any date of determination, the sum of
Borrower’s total stockholder’s equity, less any value for goodwill, trademarks,
patents, copyrights, leaseholds, organization expense and other similar
intangible items, and any amounts due from stockholders, officers and
Affiliates, plus Subordinated Debt

 

Environmental Law(s)—means all laws, codes, ordinances, rules, regulations,
orders, decrees and directives issued by any federal, state, local, foreign or
other governmental or quasi-governmental authority or body (or any agency,
instrumentality or political subdivision thereof) pertaining to the environment
or to any hazardous materials or wastes, toxic substances, flammable, explosive
or radioactive materials, asbestos, and/or other similar materials.

 

Equipment—all of Borrower’s machinery, machine tools, apparatus, motors,
equipment, fittings, furniture, furnishings, fixtures, vehicles (including motor
vehicles and trailers), tools, parts, goods (including software imbedded in such

 

A-4



--------------------------------------------------------------------------------

goods) and other tangible personal property (other than Inventory) of every kind
and description used in Borrower’s operations or owned by Borrower or in which
Borrower has an interest, whether now owned or hereafter acquired by Borrower
and wherever located, and all parts, accessories, and special tools, and all
increases and accessions thereto and substitutions and replacements therefor.

 

Event of Default—has the meaning set forth in Article 8 hereof.

 

Funded Debt—as of any date of determination, all liabilities of Borrower of
whatever nature or duration including indebtedness for borrowed money,
obligations under capital leases, and all other indebtedness owed to other
Persons (including obligations under capital leases and letter of credit
obligations), excluding trade debt incurred in the ordinary course of business
to suppliers.

 

GAAP—generally accepted accounting principles as in effect from time to time in
the United States, consistently applied.

 

General Intangibles—all of Borrower’s present and future general intangibles and
other personal property (including payment intangibles, electronic Chattel
Paper, contract rights, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, patents, trade names,
trademarks, servicemarks, trade secrets, inventions, copyrights, blueprints,
drawings, plans, diagrams, schematics, purchase orders, customer lists, monies
due or recoverable from pension funds, route lists, rights to payment and other
rights under any royalty or licensing agreements, infringement claims, software,
information contained on computer disks or tapes, literature, reports, catalogs,
deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), other than goods, Accounts, and Negotiable Collateral.

 

Governmental Authority—any federal, state, local or other governmental
instrumentality or authority or subdivision thereof, domestic or foreign.

 

Indebtedness—all (a) obligations of Borrower for borrowed money, (b) obligations
of Borrower evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations of Borrower in respect of letters of
credit, bankers acceptances, interest rate swaps, or other financial products,
(c) obligations of Borrower under capital leases, (d) obligations or liabilities
of others secured by a Lien on any property or asset of Borrower, irrespective
of whether such obligation or liability is assumed, and (c) any obligation of
Borrower guaranteeing or intended to guarantee (whether guaranteed, endorsed,
co-made, discounted, or sold with recourse to Borrower) any indebtedness, lease,
dividend, letter of credit, or other obligation of any other Person.

 

Insolvency Proceeding—any proceeding commenced by or against any Person under
any provision of the Bankruptcy Code or under any other bankruptcy or

 

A-5



--------------------------------------------------------------------------------

insolvency law, including assignments for the benefit of creditors, formal or
informal moratoria, compositions, extension generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.

 

Instruments—any and all negotiable instruments, and every other writing which
evidences a right to the payment of a monetary obligation, in each case whether
now existing or hereafter acquired.

 

Intellectual Property Collateral—all of Borrower’s right, title, and interest in
and to the following:

 

(a) Copyrights, Trademarks and Patents;

 

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, creating, acquired or held;

 

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

 

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

Interest Period—with respect to each LIBOR Lending Rate Portion, the period
commencing on the date of such LIBOR Lending Rate Portion and ending on the
numerically corresponding day one (1), two (2), three (3) or six (6) months
thereafter as Borrower may elect pursuant to the applicable Notice of Borrowing
or Notice of Conversion or Continuation; provided, however, that:

 

(a) any Interest Period which would otherwise end on a day which is not a LIBOR
Business Day shall be extended to the next succeeding LIBOR Business Day unless
such LIBOR Business Day falls in another calendar month in

 

A-6



--------------------------------------------------------------------------------

which case such Interest Period shall end on the immediately preceding LIBOR
Business Day;

 

(b) any Interest Period which begins on the last LIBOR Business Day of the
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
LIBOR Business Day of the calendar month in which it would have ended if there
were a numerically corresponding day in such calendar month; and

 

(c) no Interest Period may extend beyond the maturity date for the applicable
Loan.

 

Inventory—all of Borrower’s goods (including software imbedded in such goods),
merchandise and other personal property which are held for sale or lease,
including those held for display or demonstration or out on lease or consignment
or to be furnished under a contract of service or are raw materials, work in
process or materials used or consumed, or to be used or consumed in Borrower’s
business, and shall include any returns or repossessions thereof and all
property rights, patents, copyrights, trademarks, plans, drawings, diagrams,
schematics, assembly and display materials relating thereto.

 

Investment Property—any and all of Borrower’s presently existing and hereafter
acquired investment property (as defined in the Code).

 

Lending Office—each Lender’s office located at its address set forth on the
signature pages hereof, or such other office of such Lender as it may hereafter
designate as its Lending Office by notice to Borrower.

 

Letter of Credit Rights—any and all of Borrower’s presently existing and
hereafter acquired letter of credit rights (as defined in the Code).

 

LIBOR Business Day—any Business Day on which major commercial banks are open for
international business (including dealings in dollar deposits) in Los Angeles,
California and London, England.

 

LIBOR Lending Rate—with respect to a LIBOR Lending Rate Portion, the rate per
annum (rounded upwards if necessary to the nearest whole one-hundredth of one
percent (.01%)), determined as the sum of: (a) the quotient of: (i) Base LIBOR
for the relevant Interest Period of such LIBOR Lending Rate Portion; divided by
(ii) the number equal to one hundred percent (100%) minus the LIBOR Reserve
Percentage with respect to such Interest Period; plus (b) the LIBOR Lending Rate
Margin. The LIBOR Lending Rate shall be adjusted automatically on the effective
date of any change in the LIBOR Reserve Percentage, such adjustment to affect
any LIBOR Lending Rate Portion outstanding on such effective date to the extend
such change is applied retroactively to eurocurrency

 

A-7



--------------------------------------------------------------------------------

funding of a member bank in the Federal Reserve System. Each determination of a
LIBOR Lending Rate by Agent, including, but not limited to, any determination as
to the applicability or allocability of reserves to eurocurrency liabilities or
as to the amount of such reserves, shall be conclusive and final in the absence
of manifest error.

 

LIBOR Lending Rate Margin—1.75 percentage points (one hundred seventy-five basis
points).

 

LIBOR Lending Rate Portion—any portion of any Loan so designated in accordance
with this Agreement.

 

LIBOR Reserve Percentage—for any Interest Period of any LIBOR Lending Rate
Portion, the daily average of the stated maximum rate (rounded upward to the
nearest one-hundredth of one percent (.01%)), as determined by Agent in
accordance with its usual procedures (which determination shall be conclusive in
the absence of manifest error), at which reserves are required to be maintained
during such Interest Period by Agent and Lenders (including supplemental,
marginal, and emergency reserves) under Regulation D by Agent and Lenders
against eurocurrency liabilities (as such term is defined in Regulation D), but
without benefit or credit of proration, exemptions, or offsets that might
otherwise be available to Agent and Lenders from time to time under Regulation
D. Without limitation the generality of the foregoing, the LIBOR Reserve
percentage shall include any other reserves required to be maintained by Agent
and Lenders against (i) any category of liabilities that includes deposits by
reference to which the LIBOR Lending Rate for a LIBOR Lending Rate Portion is
being determined and (ii) any category of extension of credit or other assets
that includes LIBOR Lending Rate Portion.

 

Lien—any lien or security interest arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, security
agreement, adverse claim or charge, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and any agreement to grant
any lien or security interest, and also including reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases, and other title exceptions and encumbrances affecting Real Property.

 

Loan Account—the Revolving Loan Account.

 

Loan Documents—the Agreement, all promissory notes, any security agreements,
guaranties, mortgages, deeds of trust, and environmental agreements, executed by
Borrower, and any other instruments, documents, or agreements entered into or
authorized, now or in the future, by Borrower in connection therewith.

 

Loans—all loans and advances of any kind made by Lenders to Borrower pursuant to
the Agreement.

 

A-8



--------------------------------------------------------------------------------

Long Term Capital Leases—as of any date of determination, all lease obligations
of Borrower or renewals or extensions thereof whose remaining term exceeds 1
year.

 

Long Term Debt—as of any date of determination, all debts and other obligations
of Borrower for borrowed money and all renewals or extensions thereof whose
remaining term exceeds 1 year.

 

Majority Lenders—Lenders holding Pro Rata Shares that total, in the aggregate,
not less than 66.6666667%.

 

Material Adverse Change—a material adverse effect on (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower, (b) the business, prospects, operation,
results of operations, assets, liabilities or condition (financial or otherwise)
of any Subsidiary or Affiliate of Borrower, which has or will have a material
adverse effect on Borrower, (c) the ability of Borrower or any Subsidiary or
Affiliate or Borrower to perform its obligations under the Loan Documents to
which it is a party or of Agent or Lenders to enforce the Obligations or realize
upon the Collateral, (d) the value of the Collateral or the amount that Agent or
Lenders would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Collateral (e) the
validity or enforceability of this Agreement, the other Loan Documents, or the
rights and remedies of Agent hereunder or thereunder, or (f) the priority of
Agent’s or Lenders’ liens with respect to the Collateral.

 

Maximum Revolving Amount—the amount set forth in Section 1.1.1 of this
Agreement.

 

Negotiable Collateral—all of Borrower’s present and future letters of credit,
advises of credit, certificates of deposit, notes, drafts, money, Instruments,
Documents, and tangible Chattel Paper.

 

Notice of Borrowing—an irrevocable notice from Borrower to Agent of Borrower’s
request for a Borrowing, pursuant to the terms of Section 1.1.3 and in the form
of Exhibit 1 hereto.

 

Notice of Continuation—a written notice given pursuant to the terms of Section
1.7 and in the form of Exhibit 3 hereto.

 

Notice of Conversion—a written notice given pursuant to the terms of Section 1.7
and in the form of Exhibit 2 hereto.

 

Obligations—all Loans, advances, debt, principal, interest, fees, expenses,
costs and other amounts owed to Agent or any Lender by Borrower pursuant to this

 

A-9



--------------------------------------------------------------------------------

Agreement or any other agreement, together with all guaranties, covenants and
duties owing by Borrower to Agent or any Lender of any kind or description,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest, fees, expenses, costs and
other amounts owed to Agent or any Lender that but for the provisions of the
Bankruptcy Code would have accrued after the commencement of any Insolvency
Proceeding and including any debt, liability, or obligation owing from Borrower
to others that Agent or any Lender may have obtained by assignment or otherwise.

 

Patents—all patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues extensions
and continuations-in-part of the same.

 

Permitted Investments—all (a) investments existing on the Closing Date disclosed
in Schedule 4; (b) investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Agent and (iv) Agent’s money market accounts; (c) investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy and any such amendment thereto has been
approved in writing by Agent; (d) extensions of credit in the nature of accounts
receivable or notes receivable arising from the sale or lease of goods or
services in the ordinary course of business; (e) investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; (f) investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the ordinary course of
business; and (g) investments pursuant to or arising under currency agreements
or interest rate agreements entered into in the ordinary course of business.

 

Permitted Liens—any: (a) Any Liens shown on Schedule 6 hereto and approved in
writing by Agent or arising under this Agreement or the other Loan Documents;
(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Agent’s or Lenders’
security interests; (c) Liens (i) upon or in any Equipment acquired or held by
Borrower to secure the purchase price of such Equipment or indebtedness incurred
solely for the purpose of financing the acquisition of such Equipment, or (ii)
existing on such Equipment at the time of its acquisition, provided that the
Lien is confined solely to the Equipment so acquired and improvements and
additions thereto, and the proceeds of such Euipment to the extent that the
acquisition of

 

A-10



--------------------------------------------------------------------------------

such Equipment is permitted under this Agreement; (d) Liens incurred in
connection with the extension, renewal or refinancing of the indebtedness
secured by Liens of the type described in clauses (a) through (c) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase.

 

Person—any individual, sole proprietorship, partnership, limited liability
company, joint venture, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, firm, joint stock company,
estate, entity or governmental agency.

 

Pro Rata Share—the percentage interest of each Lender in the applicable Loans,
as set forth on Schedule I, attached hereto.

 

Real Property—means any estates or interests in real property now owned or
hereafter acquired by Borrower.

 

Regulation D—Regulation D of the Board of Governors of the Federal Reserve
System, as such regulation may be amended or supplemented from time to time.

 

Responsible Officer—the chief executive officer, chief financial officer or
chief operating officer of a Person, or such other officer, employee or agent of
such Person designated by a Responsible Officer in a writing delivered to Agent.

 

Reuters Screen LIBOR Page—the display designated as the LIBOR page on the
Reuters Monitor Money Rates Service or such other page as may replace the LIBOR
page on that service for the purpose of displaying London interbank offered
dates of major banks.

 

Revolving Loan Account—has the meaning as set forth in Section 1.1.2 hereof.

 

Revolving Loan Maturity Date—March 7, 2005.

 

Stock—means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a corporation or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Securities
Exchange Act of 1934).

 

Subordinated Debt—means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Agent on terms reasonably acceptable to Agent (and
identified as being such by Borrower and Agent).

 

A-11



--------------------------------------------------------------------------------

Subsidiary—of a Person means any corporation, partnership, limited liability
company, or other entity in which (i) any general partnership interest or (ii)
more than 50% of the Stock of which by the terms thereof having ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by Borrower,
either directly or through an Affiliate.

 

Supporting Obligations—any and all of Borrower’s presently existing and
hereafter acquired supporting obligations (as defined in the Code).

 

Trademarks—any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
such trademarks.

 

Unmatured Event of Default—any condition or event which with the giving of
notice or lapse of time, or both, would, unless cured or waived become an Event
of Default.

 

A-12



--------------------------------------------------------------------------------

Schedule 1   –    Pro Rata Shares of Lenders* Schedule 2   –    Location of
Inventory and Equipment* Schedule 3   –    Intellectual Property Collateral*
Schedule 4   –    Permitted Investments* Schedule 5   –    Existing Loans*
Schedule 6   –    Permitted Liens* Exhibit 1   –    Notice of Borrowing* Exhibit
2   –    Notice of Conversion* Exhibit 3   –    Notice of Continuation* Exhibit
4   –    Promissory Note* Exhibit 5   –    Compliance Certificate* Exhibit 6   –
   Assignment and Acceptance*

--------------------------------------------------------------------------------

*   The Exhibits and Schedules to this Loan and Security Agreement have been
omitted. Roxio, Inc. agrees to supplementally furnish such Exhibits and
Schedules upon request from the Securities and Exchange Commission.

 